UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.0-15423 BANCTRUST FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Alabama 63-0909434 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 100 Saint Joseph Street Mobile, Alabama (Address of principal executive offices) (Zip Code) 251-431-7800 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act: COMMON STOCK $.01 PAR (Title of class) Securities registered pursuant to Section12(g) of the Act: NONE (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15 (d)of the Act. YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in the definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filero Smaller reporting o o (Do not check if a smaller reporting company) companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoþ Aggregate market value of the Common Stock ($.01Par) held by non-affiliates of the registrant as of June30, 2010 (assuming that all executive officers, directors and 5% shareholders are affiliates): $59,319,088 Shares of Common Stock ($.01Par) outstanding at March24, 2011: 17,980,362 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2011 annual meeting of shareholders are incorporated by reference into PartIII. [THIS PAGE INTENTIONALLY LEFT BLANK] 2 TABLE OF CONTENTS PARTI Item 1: Business 5 Item 1A: Risk Factors 19 Item 1B: Unresolved Staff Comments 28 Item 2: Properties 28 Item 3: Legal Proceedings 28 PARTII Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6: Selected Financial Data 30 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operation 32 Item 7A: Quantitative and Qualitative Disclosures about Market Risk 69 Item 8: Financial Statements and Supplementary Data 69 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A: Controls and Procedures Item 9B: Other Information PARTIII Item 10: Directors and Executive Officers of the Registrant Item 11: Executive Compensation Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13: Certain Relationships and Related Transactions Item 14: Principal Accountant Fees and Services PARTIV Item 15: Exhibits, Financial Statement Schedules 3 PARTI Cautionary Note Concerning Forward-Looking Statements This Annual Report on Form10-K, other periodic reports filed by us under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any other written or oral statements made by or on behalf of BancTrust may include “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which reflect our current views with respect to future events and financial performance. These statements can be identified by our use of words like “expect,” “may,” “could,” “intend,” “project,” “estimate,” “anticipate,” “should,” “will,” “plan,” “believe,” “continue,” “predict,” “contemplate” and similar expressions. These forward-looking statements reflect our current views, but they are based on assumptions and are subject to risks, uncertainties and other variables that may cause actual results to differ materially from the views, beliefs and projections expressed in such statements, including, in addition to the items discussed under the caption “Risk Factors” and elsewhere in this Report on Form10-K, the following: ● the risk that indications of an improving economy may prove to be premature; ● the risks presented by the recent economic recession and the slow recovery of the economy, which could continue to adversely affect credit quality, collateral values, including the value of real estate collateral and other real estate owned, investment values, liquidity and loan originations, reserves for loan losses, charge offs of loans and loan portfolio delinquency rates; ● we may be compelled to seek additional capital in the future to augment capital levels or ratios or improve liquidity, but capital or liquidity may not be available when needed or on acceptable terms; ● the reputation of the financial services industry could further deteriorate, which could adversely affect our ability to access markets for funding and to acquire and retain customers; ● existing regulatory requirements, changes in regulatory requirements, including accounting standards, and legislation and our inability to meet those requirements, including capital requirements and increases in our deposit insurance premiums, could adversely affect the businesses in which we are engaged, our results of operations and financial condition; ● changes in monetary and fiscal policies of the US government may adversely affect the business in which we are engaged; ● the frequency and magnitude of foreclosure of our loans may increase; ● the assumptions and estimates underlying the establishment of reserves for possible loan losses and other estimates may be inaccurate; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins, reduce net interest income and negatively affect funding sources; ● we may be unable to obtain required shareholder or regulatory approval for any proposed acquisitions or financings or capital-raising transactions; ● we may be unable to achieve anticipated results from mergers, acquisitions and divestitures, including, without limitation, the related time and costs of implementing such transactions and, integrating operations as part of these transaction; possible failures to achieve expected gain, revenue growth and/or expense savings from such transactions; and greater than expected deposit attrition, customer loss or revenue loss; and ● competitors may have greater financial resources and develop products that enable our competitors to compete more successfully than we can compete 4 ● adverse changes may occur in the equity markets; and ● we may not be able to effectively manage the risks involved in the foregoing. We caution you not to place undue reliance on our forward-looking statements, which speak only as of the date of this Report on Form10-K in the case of forward-looking statements contained herein. We expressly qualify in their entirety all written or oral forward-looking statements attributable to us or any person acting on our behalf by the cautionary statements contained or referred to in this section. We do not intend to update or revise, and we assume no responsibility for updating or revising, any forward-looking statement contained in this Report on Form10-K, whether as a result of new information, future events or otherwise. Item1.Business General BancTrust Financial Group, Inc. (the “Company” or “BancTrust”) is an Alabama corporation registered under the Bank Holding Company Act of 1956, as amended (“BHCA”).The Company is headquartered in Mobile, Alabama and began operations in 1986.The Company is the parent of BankTrust (the “Bank”). The Company and the Bank shall from time to time be collectively referred to as “we”, “us” and “our”. As of December31, 2010, the Company had total consolidated assets of approximately $2.158billion, total consolidated deposits of approximately $1.865billion and total consolidated shareholders’ equity of approximately $163.9million. During its history, the Company has completed eight mergers and acquisitions and has at times operated as a multi-bank holding company.To achieve the synergies and efficiencies of operating as a single-bank holding company, the Company has merged all banking operations into the Bank. Our Banking Subsidiary The Company, through the Bank, engages in community banking activities and serves a market area that covers fifteen counties in central and south Alabama and three counties in the western panhandle of Florida. The Bank provides a broad range of community banking services to commercial, small business and retail customers, offering a variety of transaction and savings deposit products, treasury management services, investment brokerage services, secured and unsecured loan products, including revolving credit facilities, and letters of credit and similar financial guarantees.The Bank also provides trust and investment management services to retirement plans, corporations and individuals. Quick Facts The following table sets forth information regarding our Company as of and for the year ended December31, 2010: Dollars in thousands Banking offices 50 Employees Loans and loans held for sale (net of unearned income) $ Investments Total assets Deposits Shareholders’ equity Interest income Net income 5 Market Areas and Competition We offer banking and trust services in central and southern Alabama and in the panhandle of Florida.Certain insurance products are offered to all of our markets. Population Labor Force Per Capita Personal Income Median Family Income Alabama $ $ Mobile MSA Montgomery MSA Florida $ $ Bay Okaloosa Walton The foregoing information for population, labor force, per capita personal income and median family income was obtained from the Federal Deposit Insurance Corporation’s Regional Economic Conditions database. Alabama We operate in 15 counties in Alabama.Over 40% of our market deposits are located in the Mobile and Montgomery metropolitan statistical areas, or MSAs. Mobile MSA The Mobile MSA includes Mobile and Baldwin counties.Our corporate and Bank headquarters are located in Mobile. The area economy is supported by a range of industries including aerospace, distribution, chemical, steel and biotechnology.The Port of Mobile offers 190 shipping lines and ranks 9th out of all U.S. ports in tonnage, and the recently-opened Mobile Container Terminal offers an option for the Port’s customers to reach Midwest markets and neighboring states.The University of South Alabama Mitchell Cancer Institute, located in Mobile, is the only academic cancer research institute in the upper Gulf Coast region.The University of South Alabama and its medical facilities are the second largest employer in the Mobile MSA.ThyssenKrupp Steel and Stainless USA opened a new steelmaking and processing plant in Mobile County on December 10, 2010 after three years of construction. The steel and stainless steel manufacturing plant will employ approximately 3,000 people once production reaches capacity.The United States Congress recently approved the U.S. Navy’s Littoral Combat Ship (LCS) procurement plan.Austal USA has announced that it expects to create 1,800 new jobs as it begins production on 10 combat ships at its Mobile, Alabama facility. Austal plans to construct a $140 million facility expansion for this work.The Baldwin County economy is centered on tourism driven by the beautiful beaches along the Gulf Coast. Montgomery MSA The Montgomery MSA includes Autauga, Elmore, Lowndes and Montgomery counties.Montgomery is the capital of Alabama.The area economy is supported by state and local government, Maxwell Air Force Base, and automotive and distribution industries.Maxwell Air Force Base and the State of Alabama are the largest two employers in the Montgomery area, together employing over 20,000 personnel.Hyundai Motor Manufacturing Alabama, LLC, a division of Hyundai Motor Company, is headquartered in Montgomery, Alabama. Florida We operate in Bay, Okaloosa and Walton counties in Florida. Our Florida market area’s economy is driven by tourism and military and related industries. The area’s beautiful beaches have attracted vacationers from throughout the Southeast, and increased tourism has led to the expansion of business and tourism-related services. The new Northwest Florida Beaches International Airport, opened in May of 2010, is a hub for commercial flights and is located in Panama City, in Bay County. Eglin Air Force Base and Tyndall Air Force Base employ over 22,000 active military and civilian personnel.Beginning in March of 2011, an estimated 6,000 military and civilian employees will be transferred to Eglin Air Force Base.In addition to its tourism driven economy, Okaloosa County has an economic base that includes aviation, aerospace and engineering businesses.Among the businesses are Boeing, Lockheed-Martin and Raytheon. 6 The following tables set forth our Bank’s total deposits and market share by county as of June30, 2010: Alabama Counties Our Number of Branches Our Market Deposits Total Market Deposits Our Ranking Market Share Percentage (Dollars in thousands) Autauga 2 $ $ 1 % Baldwin 4 10 Barbour 2 2 Bibb 1 3 Butler 4 1 Dallas 3 1 Elmore 4 2 Escambia 3 3 Jefferson 1 34 Lee 2 10 Marengo 2 2 Mobile 7 5 Monroe 2 1 Montgomery 2 10 Shelby 2 10 Florida Counties Bay 2 $ $ 14 % Okaloosa 3 18 Walton 4 2 The foregoing information for market deposits, ranking and market share percentage was obtained from the Federal Deposit Insurance Corporation. There is significant competition within the financial services industry in general as well as with respect to the particular financial services provided by the Bank.Within its markets, the Bank competes directly with major banking institutions, including Regions, BB&T, RBC Bank (formerly RBC Centura and which now includes Alabama National Bancorporation), Compass/BBVA and Wells Fargo (formerly Wachovia) and various other smaller banking organizations.The Bank also has numerous local and national nonbank competitors, including credit unions, mortgage companies, personal and commercial finance companies, and investment brokerage and financial advisory firms.Entities that provide financial services and access to financial products and transactions exclusively through the Internet are another source of competition.Continued consolidation with the financial services industry will most likely change the nature and intensity of competition that the Bank faces, but can also create opportunities for the Bank to demonstrate and exploit competitive advantages such as the Bank’s commitment to quality, personalized banking services, efficient delivery of services, competitive product pricing, convenience and personal and local contacts. We believe our commitment to quality, personalized banking services, efficient delivery of services, competitive product pricing, convenience and personal and local contacts with our customers are factors that allow us to compete effectively with these financial institutions. Overall Business Strategy Our business strategy is to deliver a full range of bank and banking related products and services in a responsive and personalized manner. We strive to present a focused message to our customers, emphasizing our commitment to their interest and our markets. Our employees are expected to be actively involved in all aspects of the community in which they operate. We also maintain local advisory boards in certain of our markets to further enhance our connection to, and knowledge of, these markets. We are able to compete effectively with larger financial institutions by providing superior customer service with localized decision-making capabilities. The holding company provides corporate oversight and efficiencies in certain “back office” areas such as loan review, marketing and business development, certain personnel matters, accounting, auditing, compliance and information technology. 7 Lending Activities and Credit Administration We originate loans primarily in the categories of commercial, commercial real estate, individual and commercial construction and consumer. We also make available to our customers fixed-rate, longer-term real estate mortgage loans in the residential real estate mortgage area. We are able to offer, through third party arrangements, certain mortgage loan products that do not require the longer-term loans to be carried on our books. These products allow us to gain the benefit of a larger variety of product offerings and have generated a significant amount of fee income for us for the last several years. These fees come from loans made for first and second home purchases, as well as from home owners who have elected to refinance their home loans. The loan portfolio mix varies throughout our market areas. Generally speaking, we make loans with relatively short maturities or, in the case of loans with longer maturities, we attempt to issue loans with floating rate arrangements whenever possible. Loans in our portfolio will generally fall into one of four categories: (1)commercial, financial and agricultural loans; (2)real estate construction loans; (3)real estate mortgage loans; and (4)installment and consumer loans. The largest component of our loan portfolio is loans secured by real estate mortgages. We obtain a security interest in real estate, whenever possible, in addition to any other available collateral, in order to increase the likelihood of the ultimate repayment of the loan. Our loan portfolio at December31, 2010 and for each of the previous four years was comprised as follows: DISTRIBUTION OF LOANS BY CATEGORY December31, (Dollars in thousands) Commercial, financial and agricultural $ Real estate- construction Real estate– mortgage Consumer, installment and single pay Total Less: Unearned discount leases (2,032 ) (3,229 ) (5,204 ) (7,815 ) 0 Less: Deferred loan cost (unearned loan income), net (123 ) Total loans and leases $ Managing Credit Risks and Lending Policies Certain credit risks are inherent in making loans. These include prepayment risks, risks resulting from uncertainties in the future value of collateral, including real estate values, risks resulting from changes in economic and industry conditions and risks inherent in dealing with individual borrowers. We attempt to mitigate the risk of losses on loans and leases by developing and adhering to internal credit policies and procedures designed to insure that our loans and leases have a strong likelihood of repayment. Our Board of Directors has established and annually reviews our lending policies and procedures. Our subsidiary bank has a Loan Committee that makes credit decisions based on our company-wide lending policies. These policies and procedures include officer and client lending limits, a multi-layered approval process for larger loans, collateral and guaranty requirements, documentation and examination procedures and follow-up procedures for any exceptions to credit policies. Loans above an established limit must be reviewed and approved by the Board of Directors or a Board-appointed Loan Committee. There are regulatory restrictions on the dollar amount of loans available for each lending relationship. We adhere to the guidelines established by our policy and procedures and our regulators, and we regularly monitor our credit relationships for compliance. Loan Review We have a Loan Review Department that is part of the internal audit function of our Company. Our Loan Review Department reports directly to our Audit Manager. Large credit relationships are reviewed on an ongoing basis for continued financial, collateral and guarantor support. New credit offerings are reviewed for adequacy of underwriting and collateral valuation. As a result of such reviews and the ongoing loan review process, loans identified as problem loans are included on an internal watch list. These loans are continually monitored for ongoing repayment ability, collateral deterioration and adequacy of any allowance for loan losses. Deposits and Other Sources of Funding We consider core deposits to be the main source of funds used to support our assets. We offer a full range of deposit products designed to appeal to both individual and corporate customers, including checking accounts, commercial accounts, savings accounts and other time deposits of various types ranging from daily money market accounts to long-term certificates of deposit. Deposit rates are reviewed regularly by senior management. We believe that the rates we offer are competitive with those offered by other financial institutions in our area. 8 We offer a full range of commercial products to help attract and retain deposits of businesses.The products include remote capture of deposits, cash management services, ACH, zero balance accounts and sweep products. Our primary emphasis is placed on attracting and retaining core deposits from customers who will purchase other products and services that we offer. We recognize that it is necessary from time to time to pursue non-core funding sources such as large certificates of deposit from outside of our market area and Federal Home Loan Bank borrowings, especially during periods when loan growth is significantly greater than deposit growth. We view these as secondary sources of funds. Our out-of-market, or brokered, certificates of deposit represented 3.5% of total deposits at December31, 2010.We plan to repay brokered deposits as they mature if liquidity allows. Other Banking Services We offer a full range of other products and services that give our customers convenience and account access. Such products and services include internet and telephone banking, access to funds through ATMs and debit cards, credit cards, safe deposit boxes, traveler’s checks, direct deposit and customer friendly telephone operators who direct the customer quickly to the appropriate area of the Bank. We earn fees for most of these services, including debit and credit card transactions, sales of checks and wire transfers. We receive ATM transaction fees from transactions performed outside our network by our customers. Securities While loans are our primary use of funds, most of our remaining liquid funds, after cash reserves, are invested in short-term securities. We invest primarily in securities issued by U.S.government sponsored enterprises, state and political subdivisions and mortgage-backed securities. We typically invest any surplus cash in the overnight federal funds market or in our account at the Federal Reserve Bank. Interest rate fluctuation, maturity, quality and concentration are all risks associated with the use of funds that we invest in securities. Employees As of December31, 2010, we had 549full-time equivalent employees. We are not a party to any collective bargaining agreement, and, in the opinion of Management, we enjoy satisfactory relations with our employees. Supervision and Regulation BancTrust and its subsidiary bank are subject to extensive state and federal banking regulations that impose restrictions on, and provide for general regulatory oversight of, their operations. These laws generally are intended to protect depositors and not shareholders. The following discussion describes the material elements of the regulatory framework that applies to us. BancTrust Since we own all of the capital stock of the Bank, we are a bank holding company under the federal Bank Holding Company Act of 1956, as amended (the “Bank Holding Company Act”). As a result, we are primarily subject to the supervision, examination and reporting requirements of the Bank Holding Company Act and the regulations of the Federal Reserve Board. Acquisitions of Banks.The Bank Holding Company Act requires every bank holding company to obtain the Federal Reserve Board’s prior approval before: ● acquiring direct or indirect ownership or control of any voting shares of any bank if, after the acquisition, the bank holding company will directly or indirectly own or control more than 5% of the bank’s voting shares; ● acquiring all or substantially all of the assets of any bank;or ● merging or consolidating with any other bank holding company. Additionally, the Bank Holding Company Act provides that the Federal Reserve Board may not approve any of these transactions if it would result in or tend to create a monopoly or substantially lessen competition or otherwise function as a restraint of trade, unless the anti-competitive effects of the proposed transaction are clearly outweighed by the public interest in meeting the convenience and needs of the community to be served. The Federal Reserve Board is also required to consider the financial and managerial resources and future prospects of the bank holding companies and banks concerned and the convenience and needs of the community to be served. The Federal Reserve Board’s consideration of financial resources generally focuses on capital adequacy, which is discussed below. 9 Under the Bank Holding Company Act, if we are adequately capitalized and adequately managed, we may purchase banks located either inside or outside of our markets in Alabama and Florida. Conversely, an adequately capitalized and adequately managed bank holding company located either inside or outside of Alabama or Florida may purchase a bank located inside Alabama or Florida. In Florida, however, restrictions may be placed on the acquisition of a bank that has only been in existence for a limited amount of time or will result in specified concentrations of deposits. For example, Florida law prohibits a bank holding company from acquiring control of a financial institution until the target financial institution has been in existence and continually operating as a bank for more than three years. Change in Bank Control. Subject to various exceptions, the Bank Holding Company Act and the Change in Bank Control Act, together with related regulations, require Federal Reserve Board approval prior to any person or company acquiring “control” of a bank holding company. Control is conclusively presumed to exist if an individual or company acquires 25% or more of any class of voting securities of the bank holding company. Control is rebuttably presumed to exist if a person or company acquires 10% or more, but less than 25%, of any class of voting securities and either: ● the bank holding company has registered securities under Section12 of the Securities Act of 1934;or ● no other person owns a greater percentage of that class of voting securities immediately after the transaction. Our common stock is registered under Section12 of the Securities Exchange Act of 1934. The regulations provide a procedure for challenging any rebuttable presumption of control. Permitted Activities. A bank holding company is generally permitted under the Bank Holding Company Act to engage in or acquire direct or indirect control of more than 5% of the voting shares of any company engaged in the following activities: ● banking or managing or controlling banks;and ● any activity that the Federal Reserve Board determines to be so closely related to banking as to be a proper incident to the business of banking. Activities that the Federal Reserve Board has found to be so closely related to banking as to be a proper incident to the business of banking include: ● factoring accounts receivable; ● making, acquiring, brokering or servicing loans and usual related activities; ● leasing personal or real property; ● operating a non-bank depository institution, such as a savings association; ● trust company functions; ● financial and investment advisory activities; ● conducting discount securities brokerage activities; ● underwriting and dealing in government obligations and money market instruments; ● providing specified management consulting and counseling activities; ● performing selected data processing services and support services; ● acting as agent or broker in selling credit life insurance and other types of insurance in connection with credit transactions;and ● performing selected insurance underwriting activities. Despite prior approval, the Federal Reserve Board may order a bank holding company or its subsidiaries to terminate any of these activities or to terminate its ownership or control of any subsidiary when it has reasonable cause to believe that the bank holding company’s continued ownership, activity or control constitutes a serious risk to the financial safety, soundness or stability of it or any of its bank subsidiaries. In addition to the permissible bank holding company activities listed above, a bank holding company may qualify and elect to become a financial holding company, permitting the bank holding company to engage in additional activities that are financial in nature or incidental or complementary to financial activity. The Bank Holding Company Act expressly lists the following activities as financial in nature: ● lending, trust and other banking activities; ● insuring, guaranteeing or indemnifying against loss or harm, or providing and issuing annuities and acting as principal, agent or broker for these purposes, in any state; ● providing financial, investment or advisory services; ● issuing or selling instruments representing interests in pools of assets permissible for a bank to hold directly; 10 ● underwriting, dealing in or making a market in securities; ● other activities that the Federal Reserve Board may determine to be so closely related to banking or managing or controlling banks as to be a proper incident to managing or controlling banks; ● foreign activities permitted outside of the United States if the Federal Reserve Board has determined them to be usual in connection with banking operations abroad; ● merchant banking through securities or insurance affiliates;and ● insurance company portfolio investments. To qualify to become a financial holding company, our depository institution subsidiary must be well capitalized and well managed and must have a Community Reinvestment Act rating of at least “satisfactory.” Additionally, we must file an election with the Federal Reserve Board to become a financial holding company and must provide the Federal Reserve Board with 30days’ written notice prior to engaging in a permitted financial activity. We are not a financial holding company at this time. Support of Subsidiary Institution. Under Federal Reserve Board policy, we are expected to act as a source of financial strength for the Bank and to commit resources to support it. This support may be required at times when, without this Federal Reserve Board policy, we might not be inclined to provideit. The Bank Our subsidiary Bank is a member of the Federal Deposit Insurance Corporation (the “FDIC”), and, as such, its deposits are insured by the FDIC to the extent provided by law. Our subsidiary Bank is also subject to numerous state and federal statutes and regulations that affect its business, activities and operations. It is a state-chartered bank subject to supervision and examination by the state banking authorities of the state of Alabama. The primary state regulator in Alabama is the Superintendent of the State Banking Department of Alabama. The federal banking regulator for our Bank, as well as the state banking authority, regularly examines its operations and is given authority to approve or disapprove mergers, consolidations, the establishment of branches and similar corporate actions. The federal and state banking regulators also have the power to prevent the continuance or development of unsafe or unsound banking practices or other violations of law. Prompt Corrective Action. The Federal Deposit Insurance Corporation Improvement Act of 1991 establishes a system of prompt corrective actions to resolve the problems of undercapitalized financial institutions. Under this system, the federal banking regulators have established five capital categories (well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized) in which all institutions are placed. Federal banking regulators are required to take various mandatory supervisory actions and are authorized to take other discretionary actions with respect to institutions in the three undercapitalized categories. The severity of the action depends upon the capital category in which the institution is placed. Generally, subject to a narrow exception, the banking regulator must appoint a receiver or conservator for an institution that is critically undercapitalized. The federal banking agencies have specified by regulation the relevant capital level for each category. BancTrust and its subsidiary bank were categorized as “Well Capitalized” at December31,2010. The Bank has assured its regulators that it intends to maintain a Tier 1 leverage capital ratio of not less than 8.00 percent and to maintain its Tier 1 risk based capital ratio and total risk based capital ratios at “well-capitalized” levels. At December 31, 2010, the Bank’s capital ratios exceeded all three of these target ratios with a Tier 1 leverage capital ratio of 9.93%, a Tier1 Capital to risk-weighted assets ratio of 13.91% and a total capital to risk-weighted assets ratio of 15.18%. An institution that is categorized as undercapitalized, significantly undercapitalized or critically undercapitalized is required to submit an acceptable capital restoration plan to its appropriate federal banking agency. A bank holding company must guarantee that a subsidiary depository institution meets its capital restoration plan, subject to various limitations. The controlling holding company’s obligation to fund a capital restoration plan is limited to the lesser of 5% of an undercapitalized subsidiary’s assets at the time it became undercapitalized or the amount required to meet regulatory capital requirements. An undercapitalized institution is also generally prohibited from increasing its average total assets, making acquisitions, establishing any branches or engaging in any new line of business, except under an accepted capital restoration plan or with FDIC approval. The regulations also establish procedures for downgrading an institution to a lower capital category based on supervisory factors other than capital. FDIC Insurance Assessments. The Bank is a member of the FDIC, and its deposits are insured by the Deposit Insurance Fund (“DIF”) of the FDIC up to the amount permitted by law. The Bank is thus subject to FDIC deposit insurance premium assessments. The FDIC uses a risk-based assessment system that assigns insured depository institutions to one of four risk categories based on three primary sources of information — supervisory risk ratings for all institutions, financial ratios for most institutions, including the Bank, and long-term debt issuer ratings for large institutions that have such ratings. In February2009, the FDIC issued new risk based assessment rates that took effect April1, 2009. For insured depository institutions in the lowest risk category, the annual assessment rate ranges from 7 to 24 cents for every $100 of domestic deposits. For institutions assigned to higher risk categories, the new assessment rates range from 17 to 77.5 cents per $100 of domestic deposits. These ranges reflect a possible downward adjustment for unsecured debt outstanding and possible upward adjustments for secured liabilities and, in the case of institutions outside the lowest risk category, brokered deposits. 11 The FDIC’s assessment rates are intended to result in a DIF reserve ratio of at least 1.15%. As part of an effort to remedy the decline in the ratio from recent bank failures, the FDIC, on September30, 2009, collected a one-time special assessment of five basis points of an institution’s assets minus Tier 1 capital as of June30, 2009. The Bank’s special assessment was $1 million, and it was expensed in the second quarter of 2009. Later in 2009, the FDIC ruled that nearly all FDIC-insured depositor-institutions must prepay their estimated DIF assessments for the next three years on December30, 2009. The Company’s FDIC assessment prepayment was $14.741 million, which we paid on December 30, 2009.This ruling also provided for maintaining the assessment rates at their current levels through the end of 2010, with a uniform increase of 3 cents per $100 of covered deposits effective January1, 2011. The ruling did not affect how the Bank determines and recognizes its expense for deposit insurance. The FDIC also collects a deposit-based assessment from insured financial institutions on behalf of The Financing Corporation (FICO). The funds from these assessments are used to service debt issued by FICO in its capacity as a financial vehicle for the Federal Savings & Loan Insurance Corporation. The FICO assessment rate is set quarterly and was approximately 1 cent per $100 of assessable deposits in 2009. These assessments will continue until the debt matures in 2017 through 2019. Effective November21, 2008 and terminating on December 31, 2010, the FDIC temporarily expanded deposit insurance limits for certain accounts under the FDIC’s Temporary Liquidity Guarantee Program (TLG Program). Provided an institution did not opt out of the TLG Program, the FDIC fully guaranteed funds deposited in noninterest-bearing transaction accounts, including (i)interest on Lawyer Trust Accounts or IOLTA accounts, and (ii)negotiable order of withdrawal or NOW accounts with rates no higher than .50percent if the institution has committed to maintain the interest rate at or below that rate. A separate assessment was imposed for this expanded coverage. The Bank did not opt out of the TLG Program. Under the Dodd Frank Act, these expanded deposit insurance limits were further extended through December 31, 2012, with some modifications. While the expanded limit for IOLTA accounts was extended, the expanded limit for NOW accounts was not. In addition, the expanded limits now apply to accounts held at all FDIC insured institutions – there is no opportunity for institutions to opt out. On February 7, 2011 the FDIC Board approved a final rule that changes the assessment base from domestic deposits to average assets minus average tangible equity, adopts a new large-bank pricing assessment scheme, and sets a target size for the Deposit Insurance Fund. The rule shifts the burden of paying assessments and protecting customers against bank failures toward larger and riskier financial institutions. The changes will go into effect beginning with the second quarter of 2011 and will be payable at the end of September 2011. The rule, as mandated by the Dodd-Frank Act, finalizes a target size for the Deposit Insurance Fund at 2 percent of insured deposits. It also implements a lower assessment rate schedule when the fund reaches 1.15 percent and, in lieu of dividends, provides for a lower rate schedule when the reserve ratio reaches 2 percent and 2.5 percent. The final rule also changes the assessment base from adjusted domestic deposits to a bank’s average consolidated total assets minus average tangible equity defined as Tier 1 capital. The rule lowers overall assessment rates in order to generate the same approximate amount of revenue under the new larger base as was raised under the old base. Community Reinvestment Act. The Community Reinvestment Act requires that, in connection with examinations of financial institutions within their respective jurisdictions, the Federal Reserve Board, the FDIC or the Office of the Comptroller of the Currency, shall evaluate the record of each financial institution in meeting the credit needs of its local community, including low and moderate-income neighborhoods. These facts are also considered in evaluating mergers, acquisitions and applications to open a branch or facility. Failure to adequately meet these criteria could impose additional requirements and limitations on our Bank. Additionally, we must publicly disclose the terms of various Community Reinvestment Act-related agreements. Anti-Tying Restrictions. Under amendments to the Bank Holding Company Act and Federal Reserve regulations, a bank is prohibited from engaging in certain tying or reciprocity arrangements with its customers. In general, a bank may not extend credit, lease, sell property, or furnish any services or fix or vary the consideration for these arrangements on the condition that(i) the customer obtain or provide some additional credit, property, or services from or to the bank, the bank holding company or subsidiaries thereof or (ii) the customer may not obtain some other credit, property, or services from a competitor, except to the extent reasonable conditions are imposed to assure the soundness of the credit extended. Certain arrangements are permissible: a bank may offer combined-balance products and may otherwise offer more favorable terms if a customer obtains two or more traditional bank products; and certain foreign transactions are exempt from the general rule. A bank holding company or any bank affiliate also is subject to anti-tying requirements in connection with electronic benefit transfer services. 12 Other Regulations. Interest and other charges collected or contracted for by our Bank are subject to state usury laws and federal laws concerning interest rates. For example, under the Servicemembers Civil Relief Act, which amended the Soldiers’ and Sailors’ Civil Relief Act of 1940, a lender is generally prohibited from charging an annual interest rate in excess of 6% on any obligation for which the borrower is a person on active duty with the United States military. Our Bank’s loan operations are also subject to federal laws applicable to credit transactions, such as the: ● Truth-In-Lending Act, governing disclosures of credit terms to consumer borrowers; ● Home Mortgage Disclosure Act of 1975, requiring financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; ● Equal Credit Opportunity Act, prohibiting discrimination on the basis of race, creed or other prohibited factors in extending credit; ● Fair Credit Reporting Act of 1978, governing the use and provision of information to credit reporting agencies; ● Fair Debt Collection Act, governing the manner in which consumer debts may be collected by collection agencies; ● Servicemembers Civil Relief Act, which amended the Soldiers’ and Sailors’ Civil Relief Act of 1940, governing the repayment terms of, and property rights underlying, secured obligations of persons in military service;and ● the rules and regulations of the various federal agencies charged with the responsibility of implementing these federal laws. The deposit operations of our Bank are subject to: ● the Right to Financial Privacy Act, which imposes a duty to maintain confidentiality of consumer financial records and prescribes procedures for complying with administrative subpoenas of financial records;and ● the Electronic Funds Transfer Act and RegulationE issued by the Federal Reserve Board to implement that act, which govern automatic deposits to and withdrawals from deposit accounts and customers’ rights and liabilities arising from the use of automated teller machines and other electronic banking services. Capital Adequacy We are required to comply with the capital adequacy standards established by the Federal Reserve Board. The Federal Reserve Board has established a risk-based and a leverage measure of capital adequacy for bank holding companies. The risk-based capital standards are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, to account for off-balance sheet exposure, and to minimize disincentives for holding liquid assets. Assets and off-balance sheet items, such as letters of credit and unfunded loan commitments, are assigned to broad risk categories, each with appropriate risk weights. The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items. The minimum guideline for the ratio of total capital to risk-weighted assets is 8%. Total capital consists of two components, Tier1 Capital and Tier2 Capital. Tier1 Capital generally consists of common stock, minority interests in the equity accounts of consolidated subsidiaries, noncumulative perpetual preferred stock and a limited amount of qualifying cumulative perpetual preferred stock, less goodwill and other specified intangible assets. Tier1 Capital must equal at least 4% of risk-weighted assets. Tier2 Capital generally consists of subordinated debt, other preferred stock and a limited amount of loan loss reserves. The total amount of Tier2 Capital is limited to 100% of Tier1 Capital. At December31, 2010, our ratio of total capital to risk-weighted assets was13.98% and our ratio of Tier1 Capital to risk-weighted assets was 12.71%. Both ratios were significantly above the minimum regulatory guidelines. In addition, the Federal Reserve Board has established minimum leverage ratio guidelines for bank holding companies. These guidelines provide for a minimum ratio of Tier1 Capital to average assets, less goodwill and other specified intangible assets, of 3% for bank holding companies that meet specified criteria, including having the highest regulatory rating and implementing the Federal Reserve Board’s risk-based capital measure for market risk. All other bank holding companies generally are required to maintain a leverage ratio of at least 4%. At December31, 2010, our leverage ratio was 9.11%, significantly above the minimum leverage ratio guidelines. The guidelines also provide that bank holding companies experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without reliance on intangible assets. The Federal Reserve Board considers the leverage ratio and other indicators of capital strength in evaluating proposals for expansion or new activities. 13 Failure to meet capital guidelines could subject a bank or bank holding company to a variety of enforcement remedies, including issuance of a capital directive, the termination of deposit insurance by the FDIC, a prohibition on accepting brokered deposits and certain other restrictions on its business. As described above, significant additional restrictions can be imposed on FDIC-insured depository institutions that fail to meet applicable capital requirements.In order to maintain our capital at acceptable levels we are currently required to obtain approval from the Federal Reserve Bank of Atlanta prior to declaring dividends on our common or preferred stock, incurring additional debt or modifying or refinancing existing debt, or reducing our capital position by purchasing or redeeming our outstanding securities. We regularly monitor current and projected capital ratios at both the Holding Company and Bank levels. Payment of Dividends BancTrust is a legal entity separate and distinct from our subsidiary Bank. Our principal source of cash flow, including cash flow to pay dividends to our common shareholders and to holders of the preferred stock we issued to the United States Treasury, is dividends from our Bank. There are statutory and regulatory limitations on the payment of dividends by the Bank, and there are statutory and regulatory limitations on our ability to pay dividends to our shareholders. We are currently required to obtain approval from the Federal Reserve Bank of Atlanta prior to declaring dividends on our common or preferred stock. As to the payment of dividends, our Bank is subject to the laws and regulations of the state of Alabama and to the regulations of the FDIC. Various federal and state statutory provisions limit the amount of dividends our subsidiary Bank can pay to us without regulatory approval. Under Alabama law, a bank may not pay a dividend in excess of 90% of its net earnings until the bank’s surplus is equal to at least 20% of its capital. An Alabama state bank is also required by Alabama law to obtain the prior approval of the Superintendent of the State Banking Department of Alabama for the payment of dividends if the total of all dividends declared by it in any calendar year will exceed the total of (a)its net earnings (as defined by statute) for that year, plus (b)its retained net earnings for the preceding two years, less any required transfers to surplus. In addition, no dividends may be paid from an Alabama state bank’s surplus without the prior written approval of the Superintendent. Under Alabama law, no corporation may pay a cash dividend or other distribution to its shareholders if, after giving effect to such distribution, (i) the corporation would not be able to pay its debts as they become due in the usual course of business or (ii) the corporation’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution. If, in the opinion of a federal bank regulatory agency, an institution under its jurisdiction is engaged in or is about to engage in an unsafe or unsound practice (which, depending on the financial condition of the depository institution, could include the payment of dividends), such agency may require, after notice and hearing, that such institution cease and desist from such practice. The federal banking agencies have indicated that paying dividends that deplete an institution’s capital base to an inadequate level would be an unsafe and unsound banking practice. Under current federal law, an insured institution may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized. Moreover, the Federal Reserve Board and the FDIC have issued policy statements which provide that bank holding companies and insured banks should generally pay dividends only out of current operating earnings. In addition to the limitations on our ability to pay dividends under Alabama law, FDIC and Federal Reserve Board regulations, our ability to pay dividends on our common stock is also limited by our participation in the U.S. Treasury’s Capital Purchase Program. Prior to December19, 2011, unless we have redeemed the Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value, liquidation preference $1,000 per share issued to the U.S. Treasury, or the U.S. Treasury has transferred the preferred stock to a third party, the consent of the U.S. Treasury must be received before we can pay a regular quarterly common stock dividend in excess of $0.13 per share. Furthermore, if we are not current in the payment of quarterly dividends on the preferred stock, we can not pay dividends on our common stock. At December31, 2010, our subsidiary Bank was unable to pay dividends without regulatory approval.We requested and received approval for the Bank to pay $6.0 million in dividends to BancTrust in 2010. 14 Restrictions on Transactions with Affiliates We are subject to the provisions of Section23A of the Federal Reserve Act. Section23A places limits on the amount of: ● a bank’s loans or extensions of credit to affiliates; ● a bank’s investment in affiliates; ● assets a bank may purchase from affiliates, except for real and personal property exempted by the Federal Reserve Board; ● loans or extensions of credit to third parties collateralized by the securities or obligations of affiliates;and ● a bank’s guarantee, acceptance or letter of credit issued on behalf of an affiliate. The total amount of the above transactions is limited in amount, as to any one affiliate, to 10% of a bank’s capital and surplus and, as to all affiliates combined, to 20% of a bank’s capital and surplus. In addition to the limitation on the amount of these transactions, each of the above transactions must also meet specified collateral requirements. The Bank must also comply with other provisions designed to avoid the taking of low-quality assets. We are also subject to the provisions of Section23B of the Federal Reserve Act which, among other things, prohibit an institution from engaging in the above transactions with affiliates unless the transactions are on terms substantially the same, or at least as favorable to the institution or its subsidiaries, as those prevailing at the time for comparable transactions with nonaffiliated companies. Privacy Financial institutions are required to disclose their policies for collecting and protecting confidential information. Customers generally may prevent financial institutions from sharing nonpublic personal financial information with nonaffiliated third parties except under narrow circumstances, such as the processing of transactions requested by the consumer or when the financial institution is jointly sponsoring a product or service with a nonaffiliated third party. Additionally, financial institutions generally may not disclose consumer account numbers to any nonaffiliated third party for use in telemarketing, direct mail marketing or other marketing to consumers. Consumer Credit Reporting In 2004, the Fair and Accurate Credit Transactions Act (the “FCRA Amendments”) amended the federal Fair Credit Reporting Act. The FCRA Amendments include, among other things: ● requirements for financial institutions to develop policies and procedures to identify potential identity theft and, upon the request of a consumer, place a fraud alert in the consumer’s credit file stating that the consumer may be the victim of identity theft or other fraud; ● consumer notice requirements for lenders that use consumer report information in connection with risk-based credit pricing programs; ● requirements for entities that furnish information to consumer reporting agencies (which would include the Bank), to implement procedures and policies regarding the accuracy and integrity of the furnished information and regarding the correction of previously furnished information that is later determined to be inaccurate;and ● a requirement for mortgage lenders to disclose credit scores to consumers. The FCRA Amendments also prohibit a business that receives consumer information from an affiliate from using that information for marketing purposes unless the consumer is first provided a notice and an opportunity to direct the business not to use the information for such marketing purposes (the opt-out), subject to certain exceptions. We do not share consumer information among our affiliated companies for marketing purposes, except as allowed under exceptions to the notice and opt-out requirements. Because no affiliate of BancTrust is currently sharing consumer information with any other affiliate of BancTrust for marketing purposes, the limitations on sharing of information for marketing purposes do not have a significant impact on us. 15 Anti-Terrorism and Money Laundering Legislation The Bank is subject to the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), the Bank Secrecy Act and rules and regulations of the Office of Foreign Assets Control (the “OFAC”). These statutes and related rules and regulations impose requirements and limitations on specific financial transactions and account relationships and are intended to guard against money laundering and terrorism financing. The Bank has established a customer identification program pursuant to Section326 of the USA PATRIOT Act and the Bank Secrecy Act, and otherwise has implemented policies and procedures to comply with the foregoing rules. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 (“SOX”) comprehensively revised the laws affecting corporate governance, accounting obligations and corporate reporting for companies, such as BancTrust, with equity or debt securities registered under the Exchange Act. In particular, SOX established: (a)new requirements for audit committees, including independence, expertise, and responsibilities; (b)additional responsibilities regarding financial statements for the Chief Executive Officer and Chief Financial Officer of the reporting company; (c)new standards for auditors and regulation of audits; (d)increased disclosure and reporting obligations for the reporting company and their directors and executive officers; and (e)new and increased civil and criminal penalties for violations of the securities laws. Effect of Governmental Monetary Policies Our earnings are affected by domestic economic conditions and the monetary and fiscal policies of the United States government and its agencies. The Federal Reserve Board’s monetary policies have had, and are likely to continue to have, an important impact on the operating results of commercial banks. The Federal Reserve Board has the power to implement national monetary policy in order, among other things, to curb inflation or combat a recession. The monetary policies of the Federal Reserve Board affect the levels of bank loans, investments and deposits through its control over the issuance of United States government securities, its regulation of the discount rate applicable to member banks and its influence over reserve requirements to which member banks are subject. We cannot predict the nature or impact of future changes in monetary and fiscal policies. Recent Laws and Regulatory Activities Dodd-Frank Wall Street Reform and Consumer Protection Act. On July 21, 2010, sweeping financial regulatory reform legislation entitled the “Dodd-Frank Wall Street Reform and Consumer Protection Act” (the “Dodd-Frank Act”) was signed into law. The Dodd-Frank Act implements far-reaching changes across the financial regulatory landscape, including provisions that, among other things: ● Create a Financial Services Oversight Council to identify emerging systemic risks and improve interagency cooperation; ● Centralize responsibility for consumer financial protection by creating a new agency, the Consumer Financial Protection Bureau, responsible for implementing, examining and enforcing compliance with federal consumer financial laws; ● Establish strengthened capital standards for banks and bank holding companies, and disallow trust preferred securities from being included in a bank's Tier 1 capital determination (subject to a grandfather provision for existing trust preferred securities); ● Contain a series of provisions covering mortgage loan origination standards affecting, among other things, originator compensation, minimum repayment standards and pre-payments; ● Require bank holding companies to be well-capitalized and well-managed to become a financial holding company and require bank holding companies and banks to be both well-capitalized and well-managed in order to acquire banks located outside their home state; ● Grant the Federal Reserve the power to regulate debit card interchange fees; ● Implement corporate governance revisions, including with regard to executive compensation and proxy access by shareholders, that apply to all public companies, not just financial institutions; ● Make permanent the $250 thousand limit for federal deposit insurance and increase the cash limit of Securities Investor Protection Corporation protection from $100 thousand to $250 thousand and provide unlimited federal deposit insurance until January 1, 2013 for non-interest bearing demand transaction accounts at all insured depository institutions; 16 ● Repeal the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts; and ● Increase the authority of the Federal Reserve to examine the Company and its nonbank subsidiaries. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, its customers or the financial industry as a whole. Provisions in the legislation that affect deposit insurance assessments, payment of interest on demand deposits and interchange fees could increase the costs associated with deposits and place limitations on certain revenues those deposits may generate. Provisions in the legislation that revoke the Tier 1 capital treatment of trust preferred securities and otherwise require revisions to the capital requirements of the Company and the Bank could require us to seek other sources of capital in the future. For institutions such as BancTrust with assets less than $15 billion, currently outstanding trust preferred securities will continue to be included in Tier 1 capital indefinitely under the Dodd-Frank Act, but new trust preferred securities would be excluded from Tier 1 capital. Small Business Lending Fund.Enacted into law as part of the Small Business Jobs Act of 2010 (the “Jobs Act”), the Small Business Lending Fund (SBLF) is a $30 billion fund that encourages lending to small businesses by providing Tier 1 capital to qualified community banks with assets of less than $10 billion.Through the SBLF, community banks and small businesses can work together to help create jobs and promote economic growth in local communities across the nation. The Small Business Lending Fund aims to stimulate small business lending by providing capital to participating community banks. The price a bank pays for SBLF funding will be reduced as the bank’s small business lending increases. The U.S. Department of the Treasury will provide banks with capital by purchasing Tier 1-qualifying preferred stock or equivalents in each bank.The dividend rate on SBLF funding will be reduced as a participating community bank increases its lending to small businesses.The initial dividend rate will be, at most, 5%.If a bank’s small business lending increases by 10% or more, then the rate will fall to as low as 1%.Banks that increase their lending by amounts less than 10% can benefit from rates set between 2% and 4%.If lending does not increase in the first two years, however, the rate will increase to 7%.After 4.5 years, the rate will increase to 9% if the bank has not already repaid the SBLF funding.The Company has elected not to participate. Final Guidance on Incentive Compensation Policies for Banking Organizations.In June 2010, the Federal Reserve, the FDIC and the Office of the Comptroller of the Currency issued a comprehensive final guidance on incentive compensation policies intended to ensure that the incentive compensation policies of banking organizations do not undermine the safety and soundness of such organizations by encouraging excessive risk-taking. The guidance, which covers all employees that have the ability to materially affect the risk profile of an organization, either individually or as part of a group, is based upon the key principles that a banking organization's incentive compensation arrangements should (i) provide incentives that do not encourage risk-taking beyond the organization's ability to effectively identify and manage risks, (ii) be compatible with effective internal controls and risk management, and (iii) be supported by strong corporate governance, including active and effective oversight by the organization's board of directors. The Federal Reserve will review, as part of the regular, risk-focused examination process, the incentive compensation arrangements of banking organizations, such as the Company, that are not "large, complex banking organizations." These reviews will be tailored to each organization based on the scope and complexity of the organization's activities and the prevalence of incentive compensation arrangements. The findings of the supervisory initiatives will be included in reports of examination. Deficiencies will be incorporated into the organization's supervisory ratings, which can affect the organization's ability to make acquisitions and take other actions. Enforcement actions may be taken against a banking organization if its incentive compensation arrangements, or related risk-management control or governance processes, pose a risk to the organization's safety and soundness and the organization is not taking prompt and effective measures to correct the deficiencies. U.S. Treasury Capital Purchase Program. Pursuant to the U.S. Department of the Treasury’s (the “U.S. Treasury”) Capital Purchase Program (the “CPP”), on December 19, 2008, BancTrust issued to the U.S. Treasury 50thousand shares of BancTrust’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value and liquidation preference of $1,000 per share, and a warrant to purchase up to 731 thousand shares of BancTrust’s common stock at an exercise price of $10.26per share for an aggregate purchase price of $7.5 million in cash. The securities purchase agreement pursuant to which the securities issued to the U.S. Treasury under the CPP were sold limits the payment of dividends on BancTrust’s common stock to the then current quarterly dividend of $0.13 per share without prior approval of the U.S. Treasury, limits BancTrust’s ability to repurchase shares of its common stock, grants the holders of the preferred stock, the warrant and the common stock of BancTrust to be issued under the warrants certain registration rights, and subjects BancTrust to certain executive compensation limitations included in the Emergency Economic Stabilization Act of 2008 and the American Relief and Recovery Act of 2009. 17 Comprehensive Financial Stability Plan of 2009. On February10, 2009, Treasury Secretary Timothy Geithner announced a new comprehensive financial stability plan (the “Financial Stability Plan”), which builds upon existing programs and earmarks the second $350 billion of unused funds originally authorized under the Emergency Economic Stabilization Act of 2008. The major elements of the Financial Stability Plan include: (i)a capital assistance program that will invest in convertible preferred stock of certain qualifying institutions, (ii)a consumer and business lending initiative to fund new consumer loans, small business loans and commercial mortgage asset-backed securities issuances, (iii)a new public-private investment fund that will leverage public and private capital with public financing to purchase up to $500 billion to $1 trillion of “toxic assets” from financial institutions, and (iv)assistance for homeowners by providing up to $75billion to reduce mortgage payments and interest rates and establishing loan modification guidelines for government and private programs. Institutions receiving assistance under the Financial Stability Plan going forward will be subject to higher transparency and accountability standards, including restrictions on dividends, acquisitions and executive compensation and additional disclosure requirements. BancTrust cannot predict at this time the effect that the Financial Stability Plan may have on it or its business, financial condition or results of operations. American Recovery and Reinvestment Act of 2009. On February 17, 2009, President Obama signed into law the American Recovery and Reinvestment Act of 2009 (“ARRA”). ARRA includes, among other things, extensive new restrictions on the compensation arrangements of financial institutions such as BancTrust participating in the TARP Capital Purchase Program.These limits are in addition to those previously announced by the Treasury and apply until the institution has repaid the Treasury. Making Homes Affordable Loan Modification Program. On March 4, 2009, the U.S. Treasury announced guidelines for the new “Making Homes Affordable” loan modification program that provides servicers and holders of eligible residential mortgages with incentives to modify loans at risk of foreclosure and provides incentives for homeowners whose mortgages are modified to remain current on their mortgages after modification. At this time BancTrust is not required to participate in this program. Proposed Legislation and Regulatory Action. The Dodd-Frank Act implements far-reaching changes across the financial regulatory landscape. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, its customers or the financial industry as a whole. Provisions in the legislation that affect deposit insurance assessments, payment of interest on demand deposits and interchange fees could increase the costs associated with deposits and place limitations on certain revenues those deposits may generate. New regulations and statutes are regularly proposed that contain wide-ranging proposals for altering the structures, regulations, and competitive relationships of the nation's financial institutions. We cannot predict whether or in what form any proposed regulation or statute will be adopted or the extent to which our business may be affected by any new regulation orstatute. Available Information Our annual report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, and amendments of those reports, filed with or furnished to the SEC are available on our website at www.banktrustonline.com by following the “Investor Relations” tab and then clicking on the link to “Financial Information.” These documents are made available free of charge on BancTrust’s website as soon as reasonably practicable after they are electronically filed with or furnished to the SEC. You may also request a copy of these filings, at no cost, by writing or telephoning BancTrust at the following address: BancTrust Financial Group, Inc. Attn: F. Michael Johnson 100 St. Joseph Street Mobile, Alabama 36602 (251)431-7800 You may also read and copy any document we file with the SEC at the SEC’s public reference room at 100 F. Street NE, Washington D.C. 20549.You can also obtain copies of the documents upon payment of a duplicating fee to the SEC.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC as we do.Our SEC filings are also available to the public from the SEC’s website at http://www.sec.gov. 18 Executive Officers of the Registrant The following table reflects certain information concerning the executive officers of BancTrust. Each such officer holds his office(s) until the first meeting of the Board of Directors following the annual meeting of shareholders each year, or until a successor is chosen, subject to removal at any time by the Board of Directors. Except as otherwise indicated, no family relationships exist among the executive officers and directors of BancTrust, and no such officer holds his office(s) by virtue of any arrangement or understanding between him and any other person except the Board of Directors. Name, Age and Office(s) with BancTrust Other Positions with BancTrust W. Bibb Lamar, Jr.— age67(1) President and CEO (since 1989) Director (since 1989) Michael D. Fitzhugh— age62(2) Executive Vice President (since 2004) None F. Michael Johnson— age65(3) Chief Financial Officer, Executive Vice President& Secretary (since 1993) None Bruce C. Finley, Jr.— age62(4) Executive Vice President and Senior Lending Officer (since 2004) None Edward T. Livingston— age64(5) Executive Vice President (since 2007) None Henry F. O’Connor, III – age42(6) Executive Vice President and Corporate Strategy Director (since 2011) None Chief Executive Officer and Director, since 1989, and Chairman, since 1998, the Bank. Previously: President (1989-1998), the Bank; Director (1998-2007), BancTrust Company, Inc. Market President, Southern Division, Alabama, the Bank, since 2009. Previously: Market President, Florida, the Bank (2008 - 2009). Chief Executive Officer and Director of BankTrust-Florida (2005-2008); President, Chief Operating Officer and Director (1998 - 2005)of the Bank. Executive Vice President and Cashier, since 1986, the Bank. Executive Vice President of the Bank, since 1998. Previously: Senior Loan Officer (1998-2004), the Bank. Central DivisionPresident, the Bank, since 2007. Previously: Market President, Brewton, the Bank, (2002-2007). Previously: Managing Director of IPC Capital Partners, LLC, a private investment firm (2009-2010); Managing Partner of O’Connor & O’Connor, LLC, a law firm (1999-2008).Mr. O’Connor’s wife is Director Clifton C. Inge, Jr.’s sister and Director Harris V. Morrissette’s first cousin. Item1A. Risk Factors Making or continuing an investment in securities issued by the Company, including its common stock, involves certain risks that you should carefully consider. The Company must recognize and attempt to manage these risks as it implements its strategies to successfully compete with other companies in the financial services industry. Some of the more important risks common to the industry and the Company are: 19 ● credit risk, which is the risk that borrowers will be unable to meet their contractual obligations, leading to loan losses and reduced interest income; ● market risk, which is the risk that changes in market rates and prices will adversely affect the results of operations or financial condition; ● liquidity risk, which is the risk that funds will not be available at a reasonable cost to meet operating and strategic needs; ● compliance risk, which is the risk of failure to comply with requirements imposed by regulators; ● reputation risk, which is the risk that negative perceptions of a business will adversely affect operations and financial performance; and ● operational risk, which is the risk of loss resulting from inadequate or failed internal processes, people and systems, or external events, such as natural disasters. Although the Company generally is not significantly more susceptible to adverse effects from these or other common risk factors than other industry participants, there are certain aspects of the Company’s business model that may expose it to somewhat higher levels of risk. In addition to the other information contained in or incorporated by reference into this annual report on Form 10-K, these risk factors should be considered carefully in evaluating the Company’s overall risk profile. Additional risks not presently known, or that the Company currently deems immaterial, may also adversely affect Company’s business, financial condition or results of operations. We have a $10 million payment due on our note payable in January of 2012; in January 2012 we are required to begin paying quarterly principal payments on the note payable; and we may not be able to refinance, renew, or raise sufficient capital to repay, the note. BancTrust has outstanding a $20 million note payable secured by the stock of the Bank. The FDIC as receiver for Silverton Bank, N.A. is the holder of the note payable. We have received written confirmation from the servicer of the note that the FDIC has approved a modification pursuant to which BancTrust will be required to make a $10 million principal payment on January 1, 2012 and will then be required to begin making quarterly principal payments of $1.25 million, in addition to quarterly interest payments. We have received Federal Reserve approval of this modification. These principal payments were originally scheduled to begin in April of 2011. In order to make the January 2012 principal payments and satisfy its other obligations under this note, BancTrust must either raise additional capital or issue debt in a sufficient amount to enable repayment, or renew or extend the note payable. Any renewal or extension of the note would require FDIC approval. In addition, we are currently required to obtain approval from the Federal Reserve Bank of Atlanta prior to incurring additional debt or modifying or refinancing the terms of existing debt. We believe that completing an equity offering sufficient to fund the required note payments is the best option at this time; however, we will seek FDIC and Federal Reserve approval for a modification of the note if we are not able to make the required payments. Management will continue to analyze its options for repayment, renewal or replacement of this note payable over the ensuing months and undertake what it deems to be the Company’s best available course of action within the required timeframe; however, as noted above, some of the factors upon which our ability to repay this note depends are beyond our control. Failure to timely repay, modify or replace this note would have a material adverse effect on BancTrust. We are required to obtain regulatory approval in order to obtain funds from our subsidiary necessary to meet our obligations and in order to declare dividends on our preferred stock. BancTrust’s ability to pay its commitments as they come due is largely dependent upon dividends from its subsidiary Bank. BancTrust’s most significant recurring commitments consist of interest payments on debt obligations, dividends on the preferred stock held by the U.S. Treasury and operating costs. The Bank is currently unable to pay dividends without regulatory approval. In addition, we are unable to declare dividends on our preferred stock held by the U.S. Treasury without prior approval from the Federal Reserve Bank of Atlanta. The Bank requested and received permission to pay dividends of $6 million to BancTrust in 2010, and we have, to date, been able to obtain Federal Reserve approval for the declaration of dividends on our preferred stock held by the U.S. Treasury. Management plans to request approval for additional Bank and holding company dividends as needed during the year. As long as the Bank remains classified under regulatory guidelines as well capitalized, we expect to be able to obtain approval for the Bank to make dividend payments sufficient to enable BancTrust to meet its commitments. We also expect to be able to obtain Federal Reserve approval to declare dividends on our preferred stock. However, we cannot provide assurance that the applicable regulatory agencies will grant our requests in full or in part, and BancTrust’s inability to meet its commitments would have a material adverse effect on the Company. 20 Our businesses have been and will likely continue to be adversely affected by recent and current conditions in the financial markets and economic conditions generally. Recessionary conditions and a subsequent period of slow recovery in the broader economy could adversely affect the financial capacity of businesses and individuals in the Company’s market area. These conditions could, among other consequences, increase the credit risk inherent in the current loan portfolio, restrain new loan demand from creditworthy borrowers, prompt the Company to tighten its underwriting criteria, and reduce the liquidity in the Company’s customer base and the level of deposits that they maintain. These economic conditions could also delay the correction of the imbalance of supply and demand in certain real estate markets as discussed below. Legislative and regulatory actions taken in response to these conditions could impose additional restrictions and requirements on the Company and others in the financial industry. The impact on the Company’s financial results could include continued high levels of problem credits, provisions for credit losses and expenses associated with loan collection efforts, the possible impairment of certain intangible or deferred tax assets, the need for the Company to replace core deposits with higher-cost sources of funds, and an inability to produce loan growth or overall growth in earning assets. Non-interest income from sources that are dependent on financial transactions and market valuations could also be reduced. The soundness of other financial institutions could adversely affect us. Since mid-2007, the financial services industry as a whole, as well as the securities markets generally, have been materially and adversely affected by very significant declines in the values of nearly all asset classes. Financial institutions in particular have been subject to increased volatility and an overall loss in investor confidence. Our ability to engage in routine funding transactions could be adversely affected by the actions and commercial soundness of other financial institutions. In addition, our credit risk may be exacerbated when the collateral held by us cannot be realized or is liquidated at prices not sufficient to recover the full amount of the loan or derivative exposure due us. Any such losses could materially and adversely affect our businesses, financial condition or results of operations. The impact on us of recently enacted legislation, in particular the Emergency Economic Stabilization Act of 2008, the Dodd-Frank Wall Street Reform and Consumer Protection Act, and their implementing regulations, and actions by the FDIC, cannot be predicted at this time. On October 3, 2008, President Bush signed into law the Emergency Economic Stabilization Act of 2008, as amended (“EESA”). Under EESA, the U.S. Treasury has the authority to purchase up to $700 billion of mortgages and other financial instruments from financial institutions for the purpose of stabilizing and providing liquidity to the U.S. financial markets. One of the programs created by EESA is the Troubled Asset Relief Program (“TARP”). The legislation was the result of a proposal by Treasury Secretary Henry Paulson to the U.S. Congress on September 20, 2008 in response to the financial crises affecting the banking system and financial markets and going concern threats to investment banks and other financial institutions. The U.S. Treasury and federal banking regulators are implementing a number of programs under this legislation and otherwise to address capital and liquidity issues in the banking system, including the Capital Purchase Program available through the TARP, in which BancTrust participated. In addition, other regulators have taken steps to attempt to stabilize and add liquidity to the financial markets. On October 14, 2008, the Federal Deposit Insurance Corporation (“FDIC”) announced the development of a guarantee program under the systemic risk exception to the Federal Deposit Insurance Act (“FDIA”) pursuant to which the FDIC would offer a guarantee of certain financial institution indebtedness in exchange for an insurance premium to be paid to the FDIC by issuing financial institutions (the “FDIC Temporary Liquidity Guarantee Program”). On February 10, 2009, Treasury Secretary Timothy Geithner announced the Financial Stability Plan, which earmarks the second $350 billion originally authorized under the EESA. The Financial Stability Plan is intended to, among other things, make capital available to financial institutions, purchase certain loans and assets from financial institutions, restart securitization markets for loans to consumers and businesses and relieve certain pressures on the housing market, including the reduction of mortgage payments and interest rates. In addition, the American Recovery and Reinvestment Act of 2009 (“ARRA”), was signed into law on February17,2009, with the stated purposes of: 21 ● Preserving and creating jobs and promoting economic recovery; ● Assisting those most impacted by the recession; ● Providing investments needed to increase economic efficiency by spurring technological advances in science and health; ● Investing in transportation, environmental protection, and other infrastructure that will provide long-term economic benefits; and ● Stabilizing state and local government budgets, in order to minimize and avoid reductions in essential services and counter-productive state and local tax increases. ARRA includes, among other things, extensive new restrictions on the compensation arrangements of financial institutions such as BancTrust participating in the TARP Capital Purchase Program. In addition, on July 21, 2010, sweeping financial regulatory reform legislation entitled the “Dodd-Frank Wall Street Reform and Consumer Protection Act” (the “Dodd-Frank Act”) was signed into law. The Dodd-Frank Act implements far-reaching changes across the financial regulatory landscape, including provisions that, among other things: ● Create a Financial Services Oversight Council to identify emerging systemic risks and improve interagency cooperation; ● Centralize responsibility for consumer financial protection by creating a new agency, the Consumer Financial Protection Bureau, responsible for implementing, examining and enforcing compliance with federal consumer financial laws; ● Establish strengthened capital standards for banks and bank holding companies, and disallow trust preferred securities from being included in a bank's Tier 1 capital determination (subject to a grandfather provision for existing trust preferred securities); ● Contain a series of provisions covering mortgage loan origination standards affecting, among other things, originator compensation, minimum repayment standards and pre-payments; ● Require bank holding companies to be well-capitalized and well-managed to become a financial holding company and require bank holding companies and banks to be both well-capitalized and well-managed in order to acquire banks located outside their home state; ● Grant the Federal Reserve the power to regulate debit card interchange fees; ● Implement corporate governance revisions, including with regard to executive compensation and proxy access by shareholders, that apply to all public companies, not just financial institutions; ● Make permanent the $250 thousand limit for federal deposit insurance and increase the cash limit of Securities Investor Protection Corporation protection from $100 thousand to $250 thousand and provide unlimited federal deposit insurance until January 1, 2013 for non-interest bearing demand transaction accounts at all insured depository institutions; ● Repeal the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts; and ● Increase the authority of the Federal Reserve to examine the Company and its nonbank subsidiaries. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, its customers or the financial industry as a whole. Provisions in the legislation that affect deposit insurance assessments, payment of interest on demand deposits and interchange fees could increase the costs associated with deposits and place limitations on certain revenues those deposits may generate. Provisions in the legislation that revoke the Tier 1 capital treatment of trust preferred securities and otherwise require revisions to the capital requirements of the Company and the Bank could require us to seek other sources of capital in the future. For institutions such as BancTrust with assets less than $15 billion, currently outstanding trust preferred securities will continue to be included in Tier 1 capital indefinitely under the Dodd-Frank Act, but new trust preferred securities would be excluded from Tier 1 capital. 22 There can be no assurance, however, as to the actual impact that the EESA, as supplemented by the Financial Stability Plan, the ARRA, the Dodd-Frank Act and other programs will have on the financial markets. The failure of the EESA, the ARRA, the Financial Stability Plan, the Dodd-Frank Act and other programs to stabilize the financial markets and a continuation or worsening of current financial market conditions could materially and adversely affect our businesses, financial condition, results of operations, access to credit or the trading price of our common stock. The EESA, ARRA, the Financial Stability Plan and the Dodd-Frank Act are relatively new initiatives and, as such, are subject to change and evolving interpretation. We are unable to predict the effects that any further changes will have on the effectiveness of the government’s efforts to stabilize the credit markets or on our businesses, financial condition or results of operations. The programs established or to be established under the EESA, TARP and the Dodd-Frank Act may have adverse effects upon us. We may face increased regulation of our industry. Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. Also, participation in specific programs may subject us to additional restrictions. For example, participation in the TARP Capital Purchase Program will limit (without the consent of the Department of Treasury) our ability to increase our dividend or to repurchase our common stock for so long as any securities issued under such program remain outstanding. It will also subject us to additional executive compensation restrictions. Similarly, programs established by the FDIC under the systemic risk exception of the FDIA, whether we participate or not, may have an adverse effect on us. Participation in the FDIC Temporary Liquidity Guarantee Program will require the payment of additional insurance premiums to the FDIC. We would be required to pay significantly higher FDIC premiums even if we did not participate in the FDIC Temporary Liquidity Guarantee Program because market developments have significantly depleted the insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. The limitations on incentive compensation contained in the ARRA may adversely affect BancTrust’s ability to attract key employees or retain its highest performing employees. In the case of a company such as BancTrust that sold preferred stock to the U.S. Treasury pursuant to the Capital Purchase Program, the ARRA contains restrictions on bonus and other incentive compensation payable to the five executives named in a company’s proxy statement and the next twenty highest paid employees. These restrictions may prevent BancTrust from being able to create a compensation structure that permits it to attract key employees and retain its highest performing employees. If this were to occur, the Company’s business and results of operations could be adversely affected, perhaps materially. As a result of our participation in the Capital Purchase Program and the Temporary Liquidity Guarantee Program, we may face additional regulation, and we cannot predict the cost or effects of compliance at this time. In connection with our participation in the Capital Purchase Program administered under the TARP, we may face additional regulations and/or reporting requirements, including, but not limited to, the following: Section 5.3 of the standardized Securities Purchase Agreement that we entered into with the U.S. Treasury provides, in part, that the U.S. Treasury “may unilaterally amend any provision of this Agreement to the extent required to comply with any changes after the Signing Date in applicable federal statutes.” This provision gives Congress the ability to impose “after-the-fact” terms and conditions, such as those contained in the ARRA, on participants in the Capital Purchase Program. As a participant in the Capital Purchase Program, we are subject to any such retroactive legislation. We cannot predict whether or in what form any proposed regulation or statute will be adopted or the extent to which our business may be affected by any new regulation or statute. Participation in the Capital Purchase Program will limit our ability to increase our dividend on, or to repurchase, our common stock (without the consent of the U.S. Treasury) for so long as any securities issued under the program remain outstanding. The FDIC recently requested that all state-chartered banks monitor and report how they have spent funds received from the U.S. Treasury in connection with TARP. The Special Inspector General of the TARP has made a similar inquiry of Capital Purchase Program participants. Participation in the Temporary Liquidity Guarantee Program will require the payment of additional insurance premiums to the FDIC. The FDIC has also charged U.S. banks an additional emergency special assessment and increased other fees because market developments have significantly depleted the Deposit Insurance Fund and reduced the ratio of reserves to insured deposits. In the future, we may be required to pay significantly higher FDIC premiums in order to replenish the Deposit Insurance Fund. 23 As a result, we may face increased regulation, and compliance with such regulation may increase our costs and limit our ability to pursue certain business opportunities. We cannot predict the effect that participating in these programs may have on our business, financial condition, or results of operations in the future or what additional regulations and/or requirements we may become subject to as a result of our participation in these programs. The Preferred Stock issued to the Treasury impacts net income available to the Company’s common shareholders and its earnings per share. As long as shares of the Company’s SeriesA Preferred Stock issued under the Capital Purchase Program are outstanding, no dividends may be paid on the Company’s common stock unless all dividends on the SeriesA Preferred Stock have been paid in full. Additionally, the Company is not permitted to pay cash dividends in excess of $.13 per share per quarter on its common stock for three years from the Series A Preferred Stock issue date without the U.S. Treasury’s consent, unless the U.S. Treasury no longer owns the Series A Preferred Stock. The dividends declared on shares of the Company’s SeriesA Preferred Stock reduce the net income available to common shareholders and the Company’s earnings per common share. Additionally, the Warrant issued to the U.S. Treasury may be dilutive to the Company’s earnings per share. There can be no assurance when the SeriesA Preferred Stock can be redeemed and the Warrant can be repurchased. Until such time as the SeriesA Preferred Stock and the Warrant are repurchased, the Company will remain subject to the terms and conditions of those instruments, which, among other things, require the Company to obtain regulatory approval to repurchase or redeem common stock or increase the dividends on the Company’s common stock over $.13 per share, except in limited circumstances. Further, the Company’s continued participation in the Capital Purchase Plan subjects it to increased regulatory and legislative oversight, including with respect to executive compensation. These new and any future oversight and legal requirements and implementing standards under the Capital Purchase Plan may have unforeseen or unintended adverse effects on the financial services industry as a whole, and particularly on Capital Purchase Plan participants such as BancTrust. Holders of the SeriesA Preferred Stock have rights that are senior to those of the Company’s common shareholders. The SeriesA Preferred Stock held by the U.S. Treasury is senior to the Company’s shares of common stock, and holders of the SeriesA Preferred Stock have certain rights and preferences that are senior to holders of the Company’s common stock. The restrictions on the Company’s ability to declare and pay dividends to common shareholders are discussed above. In addition, the Company and its subsidiaries may not purchase, redeem or otherwise acquire for consideration any shares of the Company’s common stock unless the Company has paid in full all accrued dividends on the SeriesA Preferred Stock for all prior dividend periods, other than in certain circumstances. Furthermore, the SeriesA Preferred Stock is entitled to a liquidation preference over shares of the Company’s common stock in the event of liquidation, dissolution or winding up. We may not declare a dividend on your common stock. Historically, BancTrust has paid a cash dividend on your common stock; however, we have not paid a cash dividend on our common shares since the second quarter of 2009.Holders of shares of our common stock are only entitled to receive such dividends as our board of directors may declare out of funds legally available for such payments. In addition, the payment of dividends may be affected by Alabama law, FDIC and Federal Reserve Board regulations.Not declaring dividends could adversely affect the market price of our common stock. Also, participation in the TARP Capital Purchase Program limits our ability to increase our dividend or to repurchase our common stock for so long as any securities issued under such program remain outstanding, as discussed in greater detail below. At January 1, 2011, the Bank could not declare a dividend without the approval of regulators. We are currently required to obtain approval from the Federal Reserve Bank of Atlanta prior to declaring dividends on our common or preferred stock. Losses from loan defaults may exceed the allowance the Company establishes for that purpose, which could have an adverse effect on the Company's business. There are inherent risks associated with the Company's lending activities. Losses from loan defaults may exceed the allowance the Company establishes for that purpose. Like all financial institutions, the Company maintains an allowance for loan losses to provide for losses inherent in the loan portfolio. The allowance for loan losses reflects management's best estimate of loan losses in the loan portfolio at the relevant statement of condition date. The level of the allowance reflects management's continuing evaluation of the specific credit risks, the Company's historical loan loss experience, current loan portfolio quality, composition and growth of the loan portfolio, and economic, political and regulatory conditions and unidentified losses inherent in the current loan portfolio. The determination of an appropriate level of loan loss allowance is an inherently difficult process and is based on numerous assumptions. In addition, bank regulatory agencies periodically review the Company's allowance for loan losses and may require an increase in the provision for loan losses or the recognition of further loan charge-offs, based on judgments different than those of management. As a result, the Company's allowance for loan losses may not be adequate to cover actual losses, and future provisions for loan losses may adversely affect the Company's earnings. The Company believes its allowance for loan losses is adequate at December31, 2010. 24 We operate in a highly competitive market which may have an impact upon our success. The banking business is highly competitive, and we experience competition in each of our markets from many other financial institutions. Recent mergers, divestitures, and de-novo branching in our markets, particularly in our Mobile market, have affected competition. We compete with commercial banks, credit unions, savings and loan associations, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market funds and other mutual funds, as well as other super-regional, national and international financial institutions that operate offices in our primary market areas and elsewhere. We compete with these institutions both in attracting deposits and in making loans. In addition, we have to attract our customer base from other financial institutions and from new residents to our markets. While we believe we can and do successfully compete with these other financial institutions in our primary markets, we may face a competitive disadvantage as a result of our smaller size, lack of geographic diversification and inability to spread our marketing costs across a broader market. Many of our competitors are well-established larger financial institutions that have greater resources and lending limits than we do. Our success in maintaining or increasing market share depends in part on our ability to adapt our products and services to evolving industry standards. There is increasing pressure to utilize new technologies and other means to provide products and services at lower prices. This can reduce our net interest margin and revenues from our fee-based products and services. Our competitors may introduce new products or services embodying new technologies which may cause our current technology or systems to be considered obsolete. Our future success in gaining market share may depend, in part, on our ability to use technology competitively and to provide products and services that provide convenience to our customers and create additional efficiencies in our operations. Although we compete by concentrating our marketing efforts in our primary markets with local advertisements, personal contacts and greater flexibility and responsiveness in working with local customers, we can give no assurance this strategy will continue to be successful. Hurricanes or other adverse weather events could negatively affect our local economies or disrupt our operations, which could have an adverse effect on our business or results of operations.The likelihood and severity of such events may be increased by climate change. Our market areas in Alabama and Florida are susceptible to hurricanes. This coastal region experienced major hurricanes in 2004 and 2005. Some experts predict that the likelihood and severity of severe storms may increase as a result of climate change.The psychological impact of these storms, the high cost of and, in some cases, lack of property insurance, an over-supply of housing and investment properties along with changing property values and higher taxes over recent years slowed the economic growth in these areas. Such weather events can disrupt our operations, result in damage to our properties and negatively affect the local economies in which we operate. We cannot predict whether or to what extent damage caused by these hurricanes or damage that may be caused by future hurricanes will affect our operations or the economies in our market areas, but such weather events could result in a decline in loan originations, a decline in the value or destruction of properties securing our loans and an increase in the risk of delinquencies, foreclosures or loan losses. Our business or results of operations may be adversely affected by these and other negative effects of future hurricanes or other adverse weather events. If the value of real estate in our markets remain materially depressed, a significant portion of our loan portfolio could become or remain under-collateralized, which could have a material adverse effect on us. Additionally, if real estate values remain depressed or decline further, we could be required to write down the values of our Other Real Estate Owned. The decline in local economic conditions has adversely affected the values of our real estate collateral. A continued or further decline in local economic conditions may have a greater effect on our earnings and capital than on the earnings and capital of larger financial institutions whose real estate loan portfolios are more geographically diverse. Any decline in deposits or loan originations, any increase in borrower delinquencies or any decline in the value or condition of mortgaged properties could have a material adverse effect on our business. In addition to considering the financial strength and cash flow characteristics of our borrowers, the Bank often secures loans with real estate. The real estate collateral in each case provides an alternate source of repayment in the event of default by the borrower. If real estate values in our markets remain depressed for an extended period or if we are required to liquidate collateral to satisfy a debt during this period of reduced real estate values, our earnings and capital could be adversely affected. Additionally, a decline in real estate prices negatively affects the carrying value of our other real estate owned, which has increased significantly in recent years.Such decreases in real estate values could adversely affect our earnings and capital. 25 We may experience greater loan losses than anticipated. The risk of credit losses on loans varies with, among other things, general economic conditions, the type of loan being made, the creditworthiness of the borrower over the term of the loan and, in the case of a collateralized loan, the value and marketability of the collateral for the loan. Management maintains an allowance for loan losses based upon, among other things, historical experience, an evaluation of economic conditions and regular reviews of delinquencies and loan portfolio quality. Based upon such factors, Management makes various assumptions and judgments about the ultimate collectability of the loan portfolio and provides an allowance for loan losses based upon such assumptions and judgments as well as a percentage of the outstanding balances. We believe that the allowance for loan losses is adequate. If Management’s assumptions and judgments prove to be incorrect and the allowance for loan losses is inadequate to absorb losses, or if the bank regulatory authorities require the Bank to increase the allowance for loan losses as a part of their examination process, the Bank’s earnings and capital could be significantly and adversely affected. The actual amount of future provisions for loan losses cannot be determined at this time and may vary from the amounts of past provisions. Failure to realize our deferred tax asset could have a material adverse effect on our earnings and capital. BancTrust records income taxes in accordance with accounting principles generally accepted in the United States, which require the use of the asset and liability method. During 2010 and 2009, our net deferred tax assets increased $11.0 million, primarily due to differences between our provision for loan losses, net loan charge-offs,and interest on non-performing loans for financial reporting compared to income tax return reporting. At December 31, 2010, the Company had net deferred tax assets of $10.8 million.Accounting principles require that we assess whether a valuation allowance should be established with respect to our deferred tax assets based on the consideration of all available evidence using a “more likely than not” standard. The Company's management considers both positive and negative evidence, including the scheduling of reversing differences, tax planning strategies, recent and historical performance, expectations for future results of operations, and other factors in making this assessment. In making such judgments, significant weight is given to evidence that can be objectively verified.Realization of a deferred tax asset requires us to apply significant judgment and is inherently speculative, because it requires the future occurrence of circumstances that cannot be predicted with certainty. We may not achieve sufficient future taxable income as the basis for the ultimate realization of our net deferred tax asset, and, therefore, we may have to establish a valuation allowance at some point in the future. If a valuation allowance is necessary, it would require us to incur a charge to operations that could have a material adverse effect on our earnings and capital position. We are subject to a risk of rapid and significant changes in market interest rates. The Federal Reserve Board regulates the supply of money and credit in the United States. Its policies determine in large part our cost of funds for lending and investing and the return we earn on those loans and investments. Changes in interest rates, inflation or the financial markets may affect the demand for our products or our ability to deliver products efficiently. Most of our assets and liabilities are monetary in nature and are subject to significant risks tied to changes in interest rates. Changes in interest rates may affect our level of interest income, the primary component of our gross revenue, as well as the level of our interest expense, our largest recurring expenditure. In a period of rising or declining interest rates, our interest expense could increase or decrease in different amounts and at different rates than the interest that we earn on our assets. Accordingly, changes in interest rates could reduce our net interest income. Our profitability depends to a large extent on our net interest income. Unexpected or significant movements in interest rates could cause our net interest income to decrease and could impact the valuation of our assets and liabilities. Changes in the level of interest rates may negatively affect our ability to originate loans, the value of our assets and our ability to realize gains from the sale of our assets, all of which ultimately affect our earnings. A decline in the market value of our assets may limit our ability to borrow additional funds or result in our lenders requiring additional collateral from us under our loan agreements. As a result, we could be required to sell some of our loans and investments under adverse market conditions, upon terms that are not favorable to us, in order to maintain our liquidity. If those sales were made at prices lower than the amortized costs of the investments, we would incur losses. We may be required to raise additional capital at a time when capital may not be readily available. We are required by federal and state regulatory authorities, as well as good business practices, to maintain adequate levels of capital to support our operations. Our ability to raise additional capital, if needed, will depend on conditions in the capital markets at the time and on our financial performance. The recent liquidity crisis and the loss of confidence in financial institutions may limit our access to some of our customary sources of capital. Accordingly, we cannot assure you of our ability to raise additional capital, if needed, on terms acceptable to us. If we cannot raise additional capital when needed, our ability to further expand our operations through internal growth and acquisitions could be materially impaired. 26 Our future capital needs could result in dilution of our shareholders’ equity. Our board of directors may determine from time to time there is a need to obtain additional capital through the issuance of additional shares of our common stock or other securities. These issuances would likely dilute the ownership interests of our shareholders and may dilute the per share book value of our common stock. New investors may also have rights, preferences and privileges senior to our current shareholders which may adversely impact our current shareholders. Our ability to raise future capital may depend on our ability to obtain shareholder approval for an increase in authorized shares of common stock. We currently have 77,837,848 common shares available for issuance in a common stock offering, consisting of 77,582,288 authorized but unissued shares not otherwise reserved and 255,560 treasury shares. In the event that our board of directors decides to raise capital through an offering of common stock, we may have to increase the number of authorized shares of the Company’s common stock so that there will be a sufficient number of shares available for sale to complete the offering. In order to increase the number of authorized shares, the Company will have to have a meeting of its shareholders to approve an amendment to the Company’s articles of incorporation increasing the number of authorized shares of common stock. At the meeting, the amendment will have to be approved by the affirmative vote of a majority of the shares entitled to vote. In the event that the proposed amendment is not approved, the Company will not be able to complete an offering of common stock for a number of shares in excess of the shares of common stock currently available for issuance. We are subject to extensive regulation that could limit or restrict our activities. We operate in a highly regulated industry and are subject to examination, supervision and comprehensive regulation by various federal and state agencies. Our compliance with these regulations is costly and restricts certain of our activities, including payment of dividends, mergers and acquisitions, investments, loans, interest rates charged, interest rates paid on deposits and locations of offices. We are also subject to capitalization guidelines established by our regulators that require us to maintain adequate capital to support our growth. The laws and regulations applicable to the banking industry could change at any time, and we cannot predict the effects of these changes on our business and profitability. Because government regulation greatly affects the business and financial results of all commercial banks and bank holding companies, our cost of compliance could adversely affect our ability to operate profitably. The Sarbanes-Oxley Act of 2002, and the related rules and regulations promulgated by the Securities and Exchange Commission and Nasdaq that are applicable to us, have increased the scope, complexity and cost of corporate governance, reporting and disclosure practices. As a result, we have experienced, and may continue to experience, greater compliance costs. We are dependent upon the services of our management team. Our future success and profitability are substantially dependent upon the management and banking abilities of our senior executives. We believe that our future results will also depend in part upon our attracting and retaining highly skilled and qualified management, sales and marketing personnel. Competition for such personnel is intense, and we cannot assure you that we will be successful in retaining such personnel. We also cannot guarantee that members of our executive management team will remain with us. Changes in key personnel and their responsibilities may be disruptive to our business and could have a material adverse effect on our business, financial condition and results of operations. Our investments may suffer other than temporary impairment. Other than temporary impairment can occur when we determine that we do not have the intent and ability to hold a security with an amortized cost greater than its estimated fair market value until recovery. If the credit ratings of the issuers of the securities we hold deteriorate,we may not be able to recover our investment in these securities, which could have a material adverse effect on our financial condition and future results of operations. 27 Item1B. Unresolved Staff Comments None Item2.Properties The Company’s corporate headquarters occupy an approximately 30 thousandsquare foot building located at 100 St. Joseph Street, in downtown Mobile, Alabama 36602 (the “Existing Home Office”). The Bank, which is headquartered in the Existing Home Office, leases this entire building. The current term of the lease for Existing Home Office expires on December31, 2011. The Bank has an option to extend the lease until March 31, 2012. On August 25, 2010, the Bank entered into an agreement to lease approximately 72 thousand square feet in a thirty-four story building located at 107 St. Francis Street, Mobile, Alabama 36602 (the “Future Home Office”).The building will be known as the RSA – BankTrust Tower. The term of the new lease is for 10 years and 9 months. The lease commences on the earlier of the date on which the Bank takes possession of the premises or the date that is thirty days after the later of the issuance of a certificate of substantial completion from the landlord’s architect and a certificate of occupancy for the premises.The Bank has the option to renew the lease for three successive five-year renewal terms. In addition to the Existing Home Office, the Bank operates 49 office or branch locations in southern and central Alabama and the western panhandle of Florida, of which 42 are owned and 7 are subject to either building or ground leases. The Bank also owns a building in downtown Mobile, Alabama and a building in Selma, Alabama that it uses as operations centers. The Bank plans to sell its operations center in downtown Mobile and consolidate its operations department into the Future Home Office. The Bank paid annual rents in 2010 of approximately $382 thousand. At December31, 2010, there were no significant encumbrances on the Bank’s offices, equipment or other operational facilities. Item3.Legal Proceedings In the ordinary course of operating our business, we may be a party to various legal proceedings from time to time. We do not believe that there are any pending or threatened proceedings against us, which, if determined adversely, would have a material effect on our business, results of operations or financial condition. PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Prices and Cash Dividends Per Share BancTrust’s common stock trades on The NASDAQ Global Select Market under the symbol BTFG. At December31, 2010, the Company had approximately 4,906 common shareholders, including 1,698 of record and 3,208 shareholders in nominee accounts, and 1 holder of record of its preferred stock. The following chart provides the high and low sales price and the cash dividend declared on the Company’s common stock for each quarter in 2010 and 2009. High Low Cash Dividends Declared Per Share Fourth quarter $ $ $ Third quarter Second quarter First quarter Fourth quarter $ $ $ Third quarter Second quarter First quarter The Company did not declare a dividend during 2010. The Company believes it is important for it to preserve its capital during this turbulent economic period and that its recent results of operations did not justify the payment of a dividend. The Company will continue to evaluate the advisability of future cash dividends to balance its goals of maintaining a strong capital base and building long-term shareholder value. The Company is currently required to obtain approval from the Federal Reserve Bank of Atlanta prior to declaring dividends on its common or preferred stock. 28 While any preferred stock is outstanding, the Company may pay dividends on its common stock and redeem or repurchase its common stock, provided that all accrued and unpaid dividends for all past dividend periods on the preferred stock are fully paid (See “Sales of Unregistered Securities,” below). Prior to the third anniversary of the U.S. Treasury’s purchase of the preferred stock, unless the preferred stock has been redeemed or the U.S. Treasury has transferred all of the preferred stock to third parties, the consent of the U.S. Treasury will be required for the Company to (1) increase its quarterlycommon stock dividend above its third quarter 2008 amount of $0.13 per share or (2) repurchase its common stock or other equity or capital securities, other than in connection with benefit plans consistent with past practice and certain other circumstances specified in the Company’s agreement with the U.S. Treasury. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth certain information at December 31, 2010 with respect to BancTrust’s equity compensation plans that provide for the issuance of options, warrants or rights to purchase BancTrust’s securities. Stock Options Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in the First Column) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders N/A N/A N/A Weighted-Average Restricted Stock Plan Category Number of Securities Issued Market Value of Shares Issued Equity compensation plans approved by security holders $ 8.14 (3) Equity compensation plans not approved by security holders N/A N/A Includes shares issuable pursuant to outstanding options under the Company’s 1993 Incentive Compensation Plan and its 2001 Incentive Compensation Plan. Represents shares of BancTrust Common Stock which may be issued pursuant to future awards under the 2001 Incentive Compensation Plan. Represents the average of the closing bid and ask price on the date of issue. Sales of Unregistered Securities None. Share Repurchases On September 28, 2001, the Company announced that it intended to repurchase up to 425 thousand shares of its common stock. Approximately one year before implementation of the stock repurchase plan, the Company purchased 61thousand of its shares. As of December 31, 2010, the Company had purchased 195 thousand shares under the stock repurchase plan. These purchases were accomplished primarily through private transactions and were accounted for under the cost method. The Company share purchases, including those that predate the repurchase plan, ranged in price from $8.00 per share to $15.33 per share, and the weighted-average price per share paid by the Company was $9.42. The Company has not repurchased any of its shares under this repurchase plan since December 23, 2002, and the aforementioned preferred stock sold to the U.S. Treasury restricts the repurchase of common shares while such preferred shares are outstanding. 29 The Company makes repurchases from time to time to fund its deferred compensation plan for directors. The following table provides information about purchases by BancTrust during the quarter ended December 31, 2010 of equity securities that are registered by BancTrust pursuant to Section 12 of the Exchange Act. Period Number of Shares Purchased(1) Average Price Paid per Share Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet be Purchased Under the Plans or Programs(2) 10/01/10-10/31/10 $ 0 11/01/10-11/30/10 $ 0 12/01/10-12/31/10 $ 0 Total $ 0 10,487 shares of common stock were purchased on the open market to provide shares for BancTrust’s grantor trust related to its deferred compensation plan for directors. Under a share repurchase program announced on September 28, 2001, BancTrust may buy up to 425,000 shares of its common stock. The repurchase program does not have an expiration date. Item 6. Selected Financial Data At and for the Year Ended December 31, Dollars and shares in thousands, except per share amounts. RESULTS OF OPERATIONS: Interest revenue $ Interest expense Net interest revenue Provision for loan losses Non-interest revenue Non-interest expense Income (loss) from before income taxes (136,324 ) Income tax expense (benefit) (15,029 ) (295 ) Net income (loss) (121,295 ) Effective preferred stock dividend 0 0 Net income (loss) available to common shareholders $ $ ) $ $ $ PER SHARE DATA: Basic earnings (loss) per common share $ $ ) $ $ $ Diluted earnings (loss) per common share $ $ ) $ $ $ Cash dividends declared per common share $ Book value per common share $ Common shares outstanding Basic average common shares outstanding Diluted average common shares outstanding 30 At and for the Year Ended December 31, Dollars and shares in thousands, except per share amounts. SUMMARY BALANCE SHEET DATA: Total assets $ Federal funds sold 0 0 0 Investments Loans, net of unearned income Deposits FHLB advances and long-term debt Short-term borrowings 0 Preferred stock 0 0 Common shareholders’ equity Intangible assets Tangible shareholders’ equity AVERAGE BALANCES: Total assets $ Earning assets Loans Deposits Common shareholders’ equity Shareholders’ equity PERFORMANCE RATIOS: Return on average assets 0.19 % -5.82 % 0.06 % 0.40 % 1.02 % Return on average equity 0.71 % -70.46 % 0.46 % 3.79 % 9.74 % Net interest margin (tax equivalent)(2) 3.24 % 2.93 % 3.40 % 3.95 % 4.61 % ASSET QUALITY RATIOS: Nonperforming assets to total assets 8.60 % 8.58 % 5.91 % 2.26 % 1.22 % Allowance for loan losses to total loans, net of unearned income 3.47 % 3.13 % 2.00 % 1.46 % 1.63 % Net loans charged-off to average loans 0.72 % 1.47 % 0.51 % 1.02 % 0.23 % Allowance for loan losses to non-performing loans 46.50 % 39.97 % 42.32 % 65.99 % 106.77 % CAPITAL RATIOS: Tier 1 leverage ratio(3) 9.11 % 9.73 % 11.09 % 8.86 % 10.02 % Tier 1 risk-based capital 12.71 % 11.81 % 12.80 % 9.60 % 11.51 % Total risk-based capital 13.98 % 13.08 % 14.05 % 10.84 % 12.77 % Average common shareholders’ equity to average total assets 5.75 % 8.47 % 11.72 % 10.47 % 10.51 % Dividend payout ratio N/A N/A % 742.86 % 106.12 % 43.70 % OTHER DATA: Banking locations 50 50 51 54 31 Full-time equivalent employees In October of 2007, we acquired The Peoples BancTrust Company, Inc., and we have accounted for this acquisition under the purchase accounting method. Under the purchase accounting method, the financial statements do not reflect results of operations of the financial condition of Peoples prior to October 15, 2007. Net interest margin is the net yield on interest-earning assets. Net yield on interest-earning assets is net interest revenue, on a tax equivalent basis, divided by total interest-earning assets. Tier 1 leverage ratio is defined as Tier 1 capital (pursuant to risk-based capital guidelines) as a percentage of adjusted average assets. 31 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Introduction The following discussion and analysis reviews our results of operations and assesses our financial condition. The purpose of this discussion is to focus on information about us that is not otherwise apparent from the consolidated financial statements and the notes to the consolidated financial statements appearing elsewhere in this Report on Form10-K. Reference should be made to those financial statements and the selected financial data presented elsewhere in this Report on Form10-K for an understanding of the following discussion and analysis. Historical results of operations and any trends which may appear are not necessarily indicative of the results to be expected in future periods. The following discussion and analysis also identifies significant factors that have affected our financial condition and results of operations during the periods included in the financial statements contained in this Report on Form10-K. We encourage you to read this discussion and analysis in conjunction with our financial statements and the other statistical information included in this Report on Form10-K. Executive Summary The U.S. economy and, more specifically, the financial services industry remained unsettled in the year ended December 31, 2010. The decline in real estate values which began in 2007 continued, and valuations across loans, foreclosed real estate and certain securities were adversely affected.While BancTrust did not have material exposure to many of the issues that plagued the industry (e.g., sub-prime loans, structured investment vehicles, collateralized debt obligations), the Company’s exposure to the residential housing sector, primarily within its commercial real estate and construction loan portfolios, pressured its loan portfolio, resulting in increased credit costs and other real estate expenses. We reported net income available to common shareholders in 2010 of $842 thousand, or $0.05 per diluted common share, compared with net loss available to common shareholders of $124.3 million, or $7.06 per diluted common share, for 2009.The 2009 results included a $97.4 million ($5.53 per diluted share) non-cash write-off of goodwill. The earnings were further reduced by effective preferred stock dividends of $3.033 million, or $0.17 per common share, in 2010 and $3.026 million, or $0.17 per common share, in 2009. Net interest income increased 12.1% to $60.4 million in 2010 compared with $53.9 million in 2009.The increase in interest income was due primarily to a 31 basis point increase in the net interest margin to 3.24% in 2010 compared with 2.93% in 2009. BancTrust’s higher than normal level of non-performing assets over the past several years has contributed to lower net interest income and net interest margin. The 2010 provision for loan losses was $12.3 million compared with $37.4 million in the 2009 period.The decrease in the provision since last year was due primarily to a substantial decrease in loan charge-offs.Net charge-offs were $10.3 million in 2010 compared with $22.2 million in 2009.Non-performing assets totaled $185.5 million at December 31, 2010, compared with $167.0 million at December 31, 2009. Our provision for loan losses in 2010, while still at elevated levels, was significantly lower than the provision recorded in 2009.In 2009 we significantly increased our provision for loan losses in response to increasing criticized and non-performing assets, primarily in our coastal markets. We believe the additional provisions were warranted in light of economic conditions and continued downward pressure on real estate collateral values. The Gulf Oil Spill in 2010 caused us to analyze our portfolio in order to assess possible credit losses resulting from the spill.The spill was capped in late summer, and we currently do not expect any material negative impact on our customer base as a result of the spill. Although we believe our allowance is adequate at year-end 2010 to cover projected loan losses, future changes in housing values, financial condition of borrowers, interest rates and economic conditions could impact the provision for credit losses for these loans in future periods. We remain focused on credit quality to protect our future earnings and capital base. Non-interest income was down $2.9 million between 2010 and 2009 due primarily to decreased service charges and decreased gains on sale of investment securities. Lower overdraft fees resulting from increased use of debit cards that provide increased convenience to customers but do not allow them to overdraft their accounts contributed to the reduction in service charges. Non-interest expense, excluding the $97.4 million charge for goodwill impairment in 2009, decreased to $63.7 million in 2010 compared with to $78.7 million in 2009. All major categories of non-interest expense decreased in 2010 compared to 2009, but the largest decreases were a $9.6 million decrease in loss/write down on other real estate owned, or OREO, and a $1.4 million decrease in carrying costs related to OREO compared with 2009. The primary reason for the decline in loss/write down on OREO was $8.102 million in write-downs of OREO located in the Northwestern Florida region during the second quarter of 2009 as a result of significant declines in property values in that area during that period.OREO carrying costs were higher in 2009 than in 2010, because the Company brought past-due property taxes current. 32 Our market areas continue to be impacted by bank merger activity. We remain focused on providing our customers with personal attention and services to support their financial requirements. We believe we are in an excellent position to take advantage of the changes in the banking markets by leveraging our strong capital base to fund future loan growth as the economy recovers. As a bank holding company, our results of operations are almost entirely dependent on the results of operations of our subsidiary Bank. The following table contains selected data related to our subsidiary Bank: Number of Locations Market Area Counties Total Assets at December31, (In thousands) 50 Autauga, Baldwin, Barbour, Bibb, Butler, Dallas, Elmore, Escambia, Jefferson, Lee, Marengo, Mobile, Monroe, Montgomery, Shelby, in Alabama and Bay, Okaloosa, Walton in Florida $ We offer a broad range of financial services to our customers, including retail banking, trust, insurance and securities services and products, through the Bank, our trust department and a financial services subsidiary of the Bank. Like most community banks, we derive the majority of our revenue from the interest we earn on our loans and investments, and our greatest recurring expense is the interest we pay on interest-bearing deposits and borrowings. Consequently, one of the key measures of our success is our net interest income, which is the difference between the revenues we earn on our interest-earning assets, such as loans and investments, and the expenses we pay on our interest-bearing liabilities, such as interest-bearing deposits and borrowings. Another key measure of our success is our net interest margin, or the difference between the yield we earn on these interest-earning assets and the rate we pay on our interest-bearing liabilities. There are risks inherent in all loans, so we maintain an allowance for loan losses that we believe is adequate to absorb probable losses inherent in our loan portfolio. We maintain this allowance by charging a provision for loan losses against our operating earnings for each period. We have included a discussion of this process, as well as several tables describing our allowance for loan losses, in the following discussion. In addition to earning interest on our loans and investments, we earn income through fees and other charges to our customers, including service charges on deposit accounts, mortgage fees, trust fees and fees for investment services. We have also included a discussion of the various components of this non-interest income, as well as of our non-interest expense. We measure and monitor the following factors as key indicators of our financial performance: ● Net income ● Earnings per share ● Loan and deposit growth ● Credit quality Effect of Economic Trends After approximately two of years of rising interest rates which began in 2004, the Federal Reserve stopped increasing rates in 2006, and problems in the sub-prime real estate market began to appear later in the year. In 2007 problems in the sub-prime real estate market began to intensify, and problems in the debt markets in general began to develop. In August of 2007, the Federal Reserve began reducing interest rates in an effort to combat the economic effects of the debt problems. The interest rate reductions accelerated throughout 2008. Through 2009 and 2010, rates remained stable at an historically low level. Along with the sub-prime problems, the national real estate market continued to experience a general reduction in sales and values of homes and commercial real estate. While these problems have affected wide areas of the United States, they have been amplified in our coastal markets in Florida and Alabama by the continuing market disruption caused by major hurricanes in 2004 and 2005. Our urban markets such as Mobile, Montgomery and Birmingham have not been as severely affected; however deterioration has occurred in all of our markets.An increase in unemployment has exacerbated these problems. 33 The specific economic and credit risks associated with our loan portfolio, especially the real estate loan portfolio, include, but are not limited to, a general downturn in the economy that could affect unemployment rates in our market areas, general real estate market deterioration, interest rate fluctuations, deteriorated collateral values, title defects, inaccurate appraisals and financial deterioration of borrowers. Construction and development lending can also present other specific risks to the lender such as whether developers can find builders to buy lots for home construction, whether the builders can obtain financing for construction, whether the builders can sell the home to buyers and whether buyers can obtain permanent financing. Until mid-2005, real estate values in our metropolitan Montgomery and coastal Alabama and Florida markets increased, and employment trends in our market areas were favorable. We experienced a slowdown in loan demand in our coastal markets in the Fall of 2005 which continued through 2010. The most likely reason for the slowdown initially was the effects of hurricanes in 2004 and 2005 along the Gulf Coast, especially Hurricane Katrina in August of 2005. The sub-prime problem, resulting in a deep recession, combined with the collapse of the real-estate market in some areas, has intensified the problems along the Gulf Coast. Effects of the recent severe recession continued in 2010. Financial and credit markets continued to be adversely affected, and consumer confidence across all sectors of the economy has declined since 2007. These conditions were accompanied by a further deterioration in the labor market and high unemployment, all of which contributed to continued market volatility as economic fears and illiquidity still exist. Increased credit losses from the weak economy negatively affected capital and earnings of most financial institutions. Financial institutions experienced significant declines in the value of collateral for real estate loans and heightened credit losses, resulting in record levels of non-performing assets, charge-offs and foreclosures. In addition, certain financial institutions failed or merged with other institutions. In 2010 signs began to emerge that the economy might be recovering slowly, but it is generally thought the recovery is very fragile. The Congress and various agencies of the United States government implemented a number of initiatives aimed at stabilizing the global economy and financial markets. Those initiatives include the Emergency Economic Stabilization Act of 2008 (“EESA”) (including the Troubled Asset Relief Program (“TARP”)), the FDIC’s Temporary Liquidity Guarantee Program, the Financial Stability Plan and the American Recovery and Reinvestment Act of 2009 (“ARRA”). ARRA, among other things, amended the terms of the TARP and imposed certain additional conditions and requirements on participating institutions such as BancTrust. However, it also loosened the limitations on redemption by allowing affected institutions to repay TARP proceeds at any time, subject to approval of the participating institution’s primary regulator. Treasury, the FDIC and other governmental agencies continue to enact rules and regulations to implement the EESA, TARP, the Financial Stability Plan, the ARRA and related economic recovery programs, many of which contain limitations on the ability of financial institutions to take certain actions or to engage in certain activities if the financial institution is a participant in the TARP Capital Purchase Program or related programs. We are unable to predict the actual impact of the EESA, the FDIC programs or any other governmental program on the financial markets. On July21, 2010, financial regulatory reform legislation entitled the “Dodd-Frank Wall Street Reform and Consumer Protection Act” (the “Dodd-Frank Act”) was signed into law. The Dodd-Frank Act implements far-reaching changes across the financial regulatory landscape, including provisions that, among other things, will: ● Centralize responsibility for consumer financial protection by creating a new agency, the Consumer Financial Protection Bureau, responsible for implementing, examining and enforcing compliance with federal consumer financial laws. ● Restrict the preemption of state law by federal law and disallow subsidiaries and affiliates of national banks from availing themselves of such preemption. ● Apply the same leverage and risk-based capital requirements that apply to insured depository institutions to most bank holding companies. ● Require the Office of the Comptroller of the Currency to seek to make its capital requirements for national banks, countercyclical so that capital requirements increase in times of economic expansion and decrease in times of economic contraction. 34 ● Require financial holding companies to be well capitalized and well managed as of July21, 2011. Bank holding companies and banks must also be both well capitalized and well managed in order to acquire banks located outside their home state. ● Change the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital, eliminate the ceiling on the size of the Deposit Insurance Fund (“DIF”) and increase the floor of the size of the DIF. ● Impose comprehensive regulation of the over-the-counter derivatives market, which would include certain provisions that would effectively prohibit insured depository institutions from conducting certain derivatives businesses in the institution itself. ● Require large, publicly traded bank holding companies to create a risk committee responsible for the oversight of enterprise risk management. ● Implement corporate governance revisions, including with regard to executive compensation and proxy access by shareholders, that apply to all public companies, not just financial institutions. ● Make permanent the $250thousand limit for federal deposit insurance and increase the cash limit of Securities Investor Protection Corporation protection from $100thousand to $250thousand and provide unlimited federal deposit insurance until December31, 2012 for non-interest bearing demand transaction accounts at all insured depository institutions. ● Repeal the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts. ● Amend the Electronic Fund Transfer Act (“EFTA”) to, among other things, give the Federal Reserve the authority to establish rules regarding interchange fees charged for electronic debit transactions by payment card issuers, having assets over $10billion and to enforce a new statutory requirement that such fees be reasonable and proportional to the actual cost of a transaction to the issuer. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, its customers or the financial industry more generally. Provisions in the legislation that affect the payment of interest on demand deposits and interchange fees are likely to increase the costs associated with deposits as well as place limitations on certain revenues those deposits may generate. While there are signs that the economy is improving, unemployment remains high, and strained economic conditions are expected to continue in 2011. As a result, financial institutions like BancTrust continue to experience historically high rates of credit losses and high levels of non-performing assets, charge-offs and foreclosures. These factors negatively influenced, and likely will continue to negatively influence, earning asset yields at a time when the market for deposits is intensely competitive. As a result, financial institutions experienced, and are expected to continue to experience, pressure on credit costs, loan yields, deposit and other borrowing costs, liquidity, and capital. Critical Accounting Policies and Estimates We have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States of America and general practices within the banking industry in the preparation of our financial statements. Our significant accounting policies are described in the notes to our audited consolidated financial statements as of December31, 2010 included in this Report on Form10-K. Certain accounting policies require Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Estimates and assumptions are reviewed periodically, and the effects of revisions are reflected in the consolidated financial statements in the period they are determined to be necessary. We believe the allowance for loan losses is the critical accounting policy that requires the most significant judgment and estimates used in preparation of our consolidated financial statements. A description of what we deem to be our critical accounting policies is set forth below. 35 Allowance for Loan and Lease Losses The allowance for loan and lease losses is maintained at a level considered by Management to be sufficient to absorb losses inherent in the loan and lease portfolio. Loans and leases are charged off against the allowance for loan and lease losses when Management believes that the collection of the principal is unlikely. Subsequent recoveries are added to the allowance. BancTrust’s determination of its allowance for loan and lease losses is determined in accordance with GAAP and other regulatory guidance. The amount of the allowance for loan and lease losses and the amount of the provision charged to expense is based on periodic reviews of the portfolio, past loan and lease loss experience, current economic conditions and such other factors which, in Management’s judgment, deserve current recognition in estimating loan and lease losses. Management has developed and uses a documented systematic methodology for determining and maintaining an allowance for loan and lease losses. A regular, formal and ongoing loan and lease review is conducted to identify loans and leases with unusual risks and probable loss. Management uses the loan and lease review process to stratify the loan and lease portfolio into risk grades. For higher-risk graded loans and leases in the portfolio, Management determines estimated amounts of loss based on several factors, including historical loss experience, Management’s judgment of economic conditions and the resulting impact on higher-risk graded loans and leases, the financial capacity of the borrower, secondary sources of repayment including collateral, and regulatory guidelines. This determination also considers the balance of impaired loans and leases. Specific allowances for impaired loans and leases are based on comparisons of the recorded carrying values of the loans and leases to the present value of these loans’ and leases’ estimated cash flows discounted at each loan’s or lease’s effective interest rate, the fair value of the collateral, or the loan’s or lease’s observable market price. Recovery of the carrying value of loans and leases is dependent to a great extent on economic, operating and other conditions that may be beyond the Company’s control. In addition to evaluating probable losses on individual loans and leases, Management also determines probable losses for all other loans and leases that are not individually evaluated. The amount of the allowance for loan and lease losses related to all other loans and leases in the portfolio is determined based on historical and current loss experience, portfolio mix by loan and lease type and by collateral type, current economic conditions, the level and trend of loan and lease quality ratios and such other factors that, in Management’s judgment, deserve current recognition in estimating inherent loan and lease losses. The methodology and assumptions used to determine the allowance are continually reviewed as to their appropriateness given the most recent losses realized and other factors that influence the estimation process. The assumptions and resulting allowance level are adjusted accordingly as these factors change. Other Real Estate Owned Valuation Other real estate owned is carried at the lower of the recorded investment in the loan or fair value, as determined by Management, less costs to dispose. Any excess of the recorded investment over fair value, less costs to dispose, is charged to the allowance for loan losses at the time of foreclosure. A provision is charged to earnings and the carrying value of other real estate owned is adjusted when, in the opinion of Management, such losses have occurred. The ability of the Company to recover the carrying value of real estate is based upon future sales of the real estate. The ability to effect such sales is subject to market conditions and other factors, some of which are beyond the Company’s control. The recognition of sales and sales gains or losses is dependent upon whether the nature and terms of the sales, including possible future involvement of the Company, if any, meet certain defined requirements. If such requirements are not met, sale and gain recognition would be deferred. Income Taxes Management estimates income tax expense using the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the amounts of assets and liabilities reported in the consolidated financial statements and their respective tax bases. In estimating the liabilities and corresponding expense related to income taxes, Management assesses the relative merits and risk of various tax positions considering statutory, judicial and regulatory guidance. Because of the complexity of tax laws and regulations, interpretation is difficult and subject to differing judgments. Judgments are also exercised in assessing the realization of deferred tax assets and any needed valuation allowances. At December 31, 2010, the Company had net deferred tax assets of $10.8 million.Accounting principles require that the Company assess whether a valuation allowance should be established with respect to its deferred tax assets based on the consideration of all available evidence using a “more likely than not” standard as to whether some or all of its deferred tax assets will not be realized. Management considers both positive and negative evidence, including the scheduling of reversing differences, tax planning strategies, available tax carrybacks, recent and historical performance, expectations for future results of operations, and other factors in making this assessment. In making such judgments, significant weight is given to evidence that can be objectively verified.Realization of a deferred tax asset requires the Company to apply significant judgment and is inherently speculative, because it requires the future occurrence of circumstances that cannot be predicted with certainty. The Company may not achieve sufficient future taxable income to allow the ultimate realization of its net deferred tax assets, and, therefore, the Company may have to establish a valuation allowance at some point in the future. If a valuation allowance is necessary, the Company would incur a charge to operations in the period in which the allowance is established, which could have a material adverse effect on its earnings and capital position. 36 Changes in the estimate of income tax liabilities occur periodically due to changes in actual or estimated future tax rates and projections of taxable income, interpretations of tax laws, the complexities of multi-state income tax reporting, the status of examinations being conducted by various taxing authorities and the impact of newly enacted legislation, guidance, and income tax accounting pronouncements. Financial Condition 2007 Acquisition In October of 2007, the Company completed the acquisition of The Peoples BancTrust Company, Inc. (“Peoples”). On the acquisition date the assets of Peoples were approximately $999million. The acquisition of Peoples was accounted for under the purchase accounting method as required by United States generally accepted accounting principles. Under this method of accounting, the financial statements and tables shown in this section do not reflect results of operations or the financial condition of Peoples prior to October15, 2007. One result of this accounting method is that certain items shown in the following financial statements and tables are less useful in comparing 2006 to other years shown. Average Assets and Liabilities Average assets in 2010 were $2.069billion, relatively unchanged from 2009 and 2008. Average loans in 2010 were $1.423billion compared to $1.508billion in 2009. Average loans net of the loan loss reserve were $1.374 billion in 2010 compared to $1.466 billion in 2009. The decrease was a result of the weak economy’s effect on loan demand, loan charge-offs and the transfer of some loans toOREO through the foreclosure process. During 2009 and 2010, we concentrated our efforts on improving loan quality rather than on growing loans, and we expect this policy to continue at least through the first half of 2011 due to the soft economy. Compared to 2009, average investment securities in 2010 increased $80.3 million and average interest-bearing deposits increased $16.7 million, both of which increases were funded by the increase in average deposits and the decrease in average loans.As liquidity concerns moderated somewhat in mid-2009, we began increasing the size of the investment portfolio in order to increase our yield on earning assets. Average deposits in 2010 were $1.773 billion compared to $1.726 billion in 2009. Short-term and long-term borrowings consist of federal funds purchased, Federal Home Loan Bank (“FHLB”) borrowings, notes payable to our subsidiary statutory trusts issued in connection with trust preferred securities offerings and a note payable secured by the stock of our subsidiary bank. In December 2006, we issued an additional $15million of trust preferred securities. Some of the proceeds were used to pay off a bank loan, and the remaining proceeds were used for general corporate purposes. In October of 2007, in order to complete the purchase of The Peoples BancTrust Company, we obtained a term bank loan in the amount of $38million. In December 2008 we issued $50 million worth of preferred stock to the U.S. Treasury and used $18million of the proceeds to pay down the bank loan. Our average equity as a percent of average total assets in 2010 was 8.06percent, compared to 10.74percent in 2009. Average equity in 2010 and 2009 included approximately $5.7 million and $56.2 million, respectively, recorded as intangible assets related to acquisitions accounted for as purchases. In 2009, we wrote off all of our goodwill by recording a goodwill impairment charge through earnings. This charge is the primary reason for the decreases in average equity as a percent of average total assets and average intangible assets. 37 Table 1 DISTRIBUTION OF AVERAGE ASSETS, LIABILITIES AND SHAREHOLDERS’ EQUITY (Dollars in thousands) Average Assets Cash and due from banks $ Federal funds sold 0 0 Interest-bearing deposits Securities available for sale Loans, net Premises and equipment, net Accrued income receivable Other real estate owned, net Intangible assets, net Cash surrender value of life insurance Other assets Average Total Assets $ Average Liabilities and Shareholders’ Equity Non-interest-bearing demand deposits $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Short-term borrowings FHLB advances and long-term debt Other liabilities Shareholders’ equity Average Total Liabilities and Shareholders’ Equity $ Loans Our ability to grow our loan portfolio has been impacted by additional downward pressure placed on the real estate market, especially in our coastal markets, as reduced demand has driven the steep decline in real estate prices. Loan growth, which was strong until mid-2005, slowed considerably in our coastal markets after the 2005 hurricane season and Hurricane Katrina in September of that year. The storms of 2004 and 2005 caused severe problems in the property insurance industry as well as the tourism industry and triggered the slowdown in loan demand throughout our coastal markets that began in late 2005. The severe recession that followed the collapse of the sub-prime market made the problem worse.Our average loan-to-deposit ratio was 80percent in 2010, 87 percent in 2009 and 91percent in 2008. Our loan-to-deposit ratio at year-end 2010 was 74 percent compared to 89percent at year-end 2009 and 92 percent at year-end 2008. Our lending strategy concentrates on originating loans with relatively short maturities or, in the case of loans with longer maturities, with floating rate arrangements when possible. Of our outstanding loans at December31, 2010, $764million, or 55percent, mature within one year or otherwise reprice within one year. Net interest revenue and net interest margin increased in 2010 compared to 2009, but both measures are still being affected by higher levels of non-performing loans and OREO. Net interest revenue and the net interest margin are discussed more fully under “Results of Operations.” We offer, through third party arrangements, certain mortgage loan products that we sell to these third parties shortly after origination and that are therefore not retained in our loan portfolio. These products expand our mortgage loan product offerings and have the capacity to generate significant fee income, especially during periods of relatively low mortgage rates. These fees have come from first and second home purchases as well as from home refinancing volume. The return to lower mortgage rates has increased purchases and refinancing of existing homes. 38 Table 2 shows the distribution of our loan portfolio by major category at December31, 2010, and at year-end for each of the previous four years. Included in commercial, financial and agricultural loans in 2010 are $19.4million in commercial leases acquired in the Peoples merger. Table 3 depicts maturities of selected loan categories and the interest rate structure for such loans maturing after one year. Table 2 DISTRIBUTION OF LOANS AND LEASES BY CATEGORY December31, (Dollars in thousands) Commercial, financial and agricultural $ Real estate— construction Real estate— mortgage Consumer, installment and single pay Total Less: Unearned discount leases (2,032 ) (3,229 ) (5,204 ) (7,815 ) 0 Less: Deferred loan cost (unearned loan income), net (123 ) Total loans and leases $ Table 3 SELECTED LOANS AND LEASES BY CATEGORY AND MATURITY December31, 2010 Maturing Within One Year After One But Within Five Years After Five Years Total (Dollars in thousands) Commercial, financial and agricultural $ Real estate— construction Real estate— mortgage $ Loans maturing after one year with: Fixed interest rates $ $ Floating interest rates $ $ Loan Portfolio Development Total loans at December 31, 2010 were down $86.4 million from December 31, 2009.Real estate-construction decreased $48.2 million and smaller decreases were recorded across the other three categories.Economic conditions continued to restrain loan demand in 2010.BankTrust continues to seek new credit relationships and renew existing ones, but the overall demand level has been insufficient to overcome the effect of repayments, maturities and problem loan resolution.We expect this situation to continue through 2011. Table 4 shows loan balances by loan type at December 31, 2010 and at the end of the four prior quarters.Table 5 distributes the loans by the geographic regions from which the loans are serviced.The following discussion provides an overview of the composition of the portfolio. 39 Table 4 DISTRIBUTION OF LOANS AND LEASES BY TYPE December 31 September 30 June 30 March 31 December 31 (Dollars in thousands) Commercial, financial and agricultural: Commercial and industrial $ Agricultural Equipment leases Total commercial, financial and agricultural Commercial real estate: Commercial construction,land and land development(1) Other commercial real estate(2) Total commercial real estate Residential real estate: Residential construction(1) Residential mortgage(2) Total residential real estate: Consumer, installment and single pay: Consumer Other Total consumer, installment and single pay Total $ (1) Included in the category “Real estate- construction” (2) Included in the category “Real estate- mortgage” 40 Table 5 GEOGRAPHIC DISTRIBUTION OF LOAN PORTFOLIO Year Ended December 31, 2010 Southern Alabama Central Alabama Northwest Florida Total (Dollars in thousands) Commercial, financial and agricultural: Commercial and industrial $ Agricultural 0 Equipment leases 0 0 Total commercial, financial and agricultural Commercial real estate: Commercial construction, land and land development(1) Other commercial real estate(2) Total commercial real estate Residential real estate: Residential construction(1) Residential mortgage(2) Total residential real estate Consumer, installment and single pay: Consumer Other 0 Total consumer, installment and single pay Total $ Percent of total 49
